Exhibit 10.23

 

AMENDED AND RESTATED CREDIT AGREEMENT
(REVOLVING FACILITY)

 

between

 

ARK RESTAURANTS CORP.

 

and

 

BANK HAPOALIM B.M.

 

dated as of

 

June 1, 2018

 






AMENDED AND RESTATED CREDIT AGREEMENT
(REVOLVING FACILITY)

 

Dated as of: June 1, 2018

 

This AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING FACILITY) is made and
entered into as of the date set forth above by and between ARK RESTAURANTS
CORP., a New York corporation (“Borrower”), and BANK HAPOALIM S.M. (“Bank”) and
amends and restates the Prior Agreement (as hereinafter defined). For good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower and Bank hereby agree as follows:

 

§1. TERMINOLOGY AND INTERPRETATION.

 

§1.1 Definitions of Capitalized Terms. When used herein, each capitalized term
listed below shall have the meaning indicated below:

 

“AC” shall mean Ark AC Burger Bar LLC, a Delaware limited liability company.

 

“AC Security Agreement” shall have the meaning given that term in §5.1.

 

“AC Collateral” shall mean all of AC’s tangible and intangible personal property
(including accounts, inventory, equipment, general intangibles, documents,
chattel paper, instruments, letter-of-credit rights, investment property,
Intellectual Property and deposit accounts) and fixtures, whether now owned or
hereafter acquired, whether now existing or hereafter created or arising and
wherever located.

 

“Advances” shall mean loans made by Bank to Borrower under or pursuant to this
Agreement and Advances made under the Prior Agreement that are outstanding on
the date hereof (but excluding two such Advances made in or about November, 2016
in the principal amounts of $4,450,000.00 and $3,550,000.00 respectively).

 

“Agreement” shall mean this Credit Agreement, as amended and/or restated from
time to time.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Applicable Law” shall mean (a) all applicable common law and principles of
equity and (b) all applicable provisions of all (i) constitutions, statutes,
rules, regulations and orders of Governmental Authorities, (ii) Governmental
Approvals and (iii) orders, decisions, judgments and decrees of all courts and
arbitrators.

 

“Applicable LIBOR Margin” shall mean a percentage based on the prevailing Fixed
Charge Coverage Ratio as set forth in the table below. Any change in the
Applicable LIBOR Margin shall become effective five (5) Business Days after
Bank’s receipt of a Compliance Certificate and related quarterly financial
statements containing a quarterly Fixed Charge Coverage Ratio computation. If at
any time such a Compliance Certificate and related quarterly financial
statements are not delivered within the time period specified herein, the
Applicable LIBOR Margin shall be 3.25% until five (5) Business Days after actual
receipt by Bank of such Compliance Certificate and related quarterly financial
statements.

 



Fixed Charge Coverage
Ratio   Applicable LIBOR Margin       Less than 1.25:1   3.25% Greater than or
equal to 1.25:1, but less than or equal to1.50:1   3.00% Greater than 1.50:1  
2.75%

 

Notwithstanding the foregoing, the Applicable LIBOR Margin during any Interest
Period which is in effect on the Agreement Date shall be 3.50% for the remainder
of such Interest Period.

 

“Applicable Non-Use Fee Rate” shall mean a percentage based on the prevailing
Fixed Charge Coverage Ratio as set forth below:

 

Fixed Charge Coverage
Ratio   Applicable Non-Use
Fee Rate Less than or equal to 1.50:1   .35% Greater than 1.50:1   .25%

 

Any change in the Applicable Non-Use Fee Rate shall become effective five (5)
Business Days after Bank’s receipt of a Compliance Certificate and related
quarterly financial statements with a quarterly Fixed Charge Coverage Ratio
computation. If at any time such Compliance Certificate and related quarterly
financial statements are not delivered within the time period specified herein,
the Applicable Non-Use Fee Rate shall be .35% until five (5) Business days after
actual receipt by Bank of such Compliance Certificate and related quarterly
financial statements.

 

“Approved Project Budget” shall mean, with respect to a Project a line item
budget for the Project Costs of that Project submitted by Borrower to Bank and
approved by Bank in writing.

 

“Authorized Representative” shall mean any of Borrower’s President, its Chief
Executive Officer, or its Chief Financial Officer, or any other Person expressly
designated by the Board of Directors of Borrower (or the appropriate committee
thereof) as an Authorized Representative, as set forth from time to time in a
certificate in a form provided or approved by Bank.

 

“Beginning Cash on Hand” shall mean, with respect to any time period, Borrower’s
and the Subsidiaries’ cash on hand at the beginning of that period.

 

“Borrower Security Agreement” shall have the meaning given that term in §5.1.

 

“Borrower Collateral” shall mean all of Borrower’s tangible and intangible
personal property (including accounts, inventory, equipment, general
intangibles, documents, chattel paper, instruments, letter-of-credit rights,
investment property, Intellectual Property and deposit accounts) and fixtures,
whether now owned or hereafter acquired, whether now existing or

2



hereafter created or arising and wherever located.

 

“Borrower Security Agreement” shall mean the security agreement described in §
5.1(b) amended and/or supplemented as set forth in that section.

 

“Borrowing Account” shall mean a demand deposit account established by Borrower
with Bank (or any substitute account established by Borrower with Bank).

 

“Borrowing Notice” shall mean a notice delivered by an Authorized Representative
in connection with an Advance in the form of Exhibit A-1, A-2 or A-3 hereto,
whichever is applicable (with such modifications as Bank may require from time
to time).

 

“Business Day” means any day on which both (a) banks are regularly open for
business in New York, New York and (b) Bank’s office in New York, New York is
open for ordinary business.

 

“Capital Securities” shall mean, with respect to a Project Subsidiary, the
shares of stock, membership interests or other equity interest in that Project
Subsidiary.

 

“Cash Management Agreement” shall mean any agreement between Borrower and Bank
or any agreement between any Subsidiary and Bank pursuant to which Bank agrees
to provide cash management services, including treasury, depository, overdraft,
bank card products, electronic funds transfer or other cash management
arrangements.

 

“Change of Control” shall mean when any “person” or “group” (each as used in
§§13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934) other than the
present controlling group either (i) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly,
of Voting Securities of Borrower or any Subsidiary (or securities convertible
into or exchangeable for such Voting Securities) representing more than 50
percent of the combined voting power of all Voting Securities of Borrower or any
Subsidiary or (ii) otherwise attains the ability, through an express contractual
arrangement, to elect a majority of the board of directors of Borrower or board
of directors of any Subsidiary that is a corporation or the manager or managing
member of any Subsidiary that is a limited liability company.

 

“Collateral” shall mean the Borrower Collateral and the Project Subsidiary
Collateral, collectively.

 

“Commitment Termination Date” shall mean three years less one day after the
Agreement Date.

 

“Compliance Certificate” shall mean a certificate made pursuant to §9.1(b).

 

“Condominium Acquisition Advance” shall have the meaning given that term in
§2.3.

 

“Condominium Unit” shall mean a residential condominium unit in Island Beach
Club, a Condominium, located in St. Lucie County, Florida.

 

“Consistent Basis” shall mean, in reference to GAAP, that the accounting
principles observed in such period are comparable in all material respects to
those applied in the preparation of the audited financial statements of Borrower
referred to in §9.1(a).

3



“Controlled by Borrower” shall mean, with respect to a corporation or limited
liability company, that Borrower has the power to elect or appoint a majority of
such corporation’s directors or such limited liability company’s managers.

 

“Contract” shall mean an indenture, agreement (other than this Agreement and any
other Credit Document), other contractual restriction, lease or instrument
(other than the Notes).

 

“Copyright” shall mean any of the following: any copyright or general intangible
of like nature (whether registered or unregistered), any registration or
recording thereof, and any application in connection therewith, including any
registration, recording and application in the United States Copyright Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof.

 

“CPLD” shall mean, for any period, the portion of Borrower’s and the
Subsidiaries’ long-term debt which becomes due and payable during that period.

 

“Credit Documents” shall mean this Agreement, the Note, the Security Agreements,
the Pledge Agreements, the Mortgages, the SBLC Agreements and any other
documents at any time delivered by an Obligor or Obligors to Bank in connection
with this Agreement, all as amended or restated from time to time.

 

“Credit Extensions” shall mean Advances and SBLCs.

 

“Credit Facility” shall mean the Credit Extensions collectively.

 

“Debt” shall mean any of the following: (i) indebtedness or liability for
borrowed money, (ii) obligations evidenced by bonds, notes, or other similar
instruments, (iii) obligations for the deferred purchase price of property
(excluding trade obligations incurred in the ordinary course of Borrower’s
business), (iv) obligations as lessee under capital leases, (v) current
liabilities in respect of unfunded vested benefits under plans covered by the
Employee Retirement Income Security Act of 1974, as amended, (vi) obligations
under letters of credit or acceptance facilities, (vii) guarantees, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, or
otherwise to assure creditors against loss, and (viii) obligations secured by
any mortgage, lien, pledge or security interest or other charge or encumbrance
on property, whether or not the obligations have been assumed.

 

“Declaration of Condominium” shall mean that certain Declaration of Condominium
of Island Beach Club, a Condominium, and amendments thereto, recorded in
Official Records Book 343, at Page 372 of the Public Records of St. Lucie
County, Florida.

 

“Default” shall mean any condition or event which constitutes an Event of
Default or which, with the giving of notice or lapse of time or both would,
unless cured or waived (or, in the case of a judgment, action or proceeding,
dismissed), become an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to 2.00 percent above the
interest rate otherwise applicable to Advances hereunder from time to time.

 

“Distributions” shall mean dividends or other distributions made by Borrower to
its shareholders.

4



“Dollars” and “$” shall mean lawful money of the United States of America.

 

“EBITDA” shall mean, for any Fiscal Period, the sum of (a) the amount of Net
Income for that Fiscal Period, plus (b) the amount of Interest Expense for that
Fiscal Period (to the extent taken into account in computing that Net Income),
plus (c) the amount of Income Taxes accrued during that Fiscal Period (to the
extent taken into account in computing that Net Income), plus (d) the amount of
Borrower’s depreciation accrued during that Fiscal Period (to the extent taken
into account in computing that Net Income) determined on a consolidated basis,
plus (e) the amount of Borrower’s amortization accrued during that Fiscal Period
(to the extent taken into account in computing that Net Income), determined on a
consolidated basis and adjusted for non-controlling interests.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA which (i) is maintained for employees of Borrower or
any of its ERISA Affiliates or is assumed by Borrower or any of its ERISA
Affiliates in connection with any Acquisition or (ii) has at any time been
maintained for the employees of Borrower or any current or former ERISA
Affiliate.

 

“Environmental Law” shall mean any federal, state or local statute, law,
ordinance, code, rule, regulation, order, decree, permit or license regulating,
relating to, or imposing liability or standards of conduct concerning, any
environmental matters, conditions, protection or conservation, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended; the Superfund Amendments and Reauthorization Act of
1986, as amended; the Resource Conservation and Recovery Act, as amended; the
Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate”, shall mean, with respect to Borrower, any Person or trade or
business which is a member of a group which is under common control with
Borrower, and which, together with Borrower, is treated as a single employer
within the meaning of Section 414(b) and (c) of the Code.

 

“Equity Certificates” shall mean, with respect to any Project Subsidiary, the
shares of stock in, or other certificates evidencing ownership of an equity
interest in, that Project Subsidiary.

 

“Event of Default” shall have the meaning given that term in §10.1.

 

“Fiscal Period” shall mean each quarterly period consisting of three (3)
successive calendar months of each Fiscal Year, the first of such quarterly
periods beginning on the first day of the first calendar month of each Fiscal
Year, the second of such quarterly periods beginning on the first day of the
fourth calendar month of each Fiscal Year, the third of such quarterly periods
beginning on the first day of the seventh calendar month of each Fiscal Year,
and the fourth of such quarterly periods beginning on the first day of the tenth
calendar month of such Fiscal Year.

 

“Fiscal Year” shall mean each 52-week period ending on or around a September
30th.

5



“Fixed Charge Coverage Ratio” shall mean, with respect to any Fiscal Period, the
ratio of (a) EBITDA for that Fiscal Period, plus the amount of Beginning Cash On
Hand for that Fiscal Period, less the amount of Unfinanced CAPEX for that Fiscal
Period, divided by (b) the amount of Fixed Charges for that Fiscal Period.

 

“Fixed Charges” shall mean, for any Fiscal Period, the sum of (a) the amount of
Interest Expense for that Fiscal Period, plus (b) the amount of CPLD for that
Fiscal Period, plus (c) the amount of Distributions made during that Fiscal
Period, plus (d) the amount of Income Taxes accrued during that Fiscal Period.

 

“GAAP” shall mean accounting principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, as in effect in the United States from time to time.

 

“Governmental Approval” shall mean an authorization, consent, approval, license
or exemption of, registration or filing with, or report or notice to, any
Governmental Authority, including, without limitation, any such approval
required under ERISA or by the PBGC.

 

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with the United States of America, a state thereof, or a foreign
entity or government.

 

“Hazardous Material” shall mean any pollutant, contaminant or hazardous, toxic
or dangerous waste, substance or material (including without limitation
petroleum products, asbestos-containing materials and lead) the generation,
handling, storage, transportation, disposal, treatment, release, discharge or
emission of which is subject to any Environmental Law.

 

“Income Taxes” shall mean income and franchise taxes owed by Borrower or any of
the Subsidiaries.

 

“Information” shall mean written data, services, reports, statements (including,
but not limited to, financial statements delivered pursuant to or referred to in
§9.1), opinions of counsel, documents and other written information, whether, in
the case of any such in writing, it was prepared by Borrower or any other Person
on behalf of Borrower and delivered by Borrower to Bank.

 

“Intangible Assets” shall mean those assets of Borrower which are: (a)
Intellectual Property and other similar assets which would be classified as
intangible assets on a balance sheet of Borrower prepared in accordance with
GAAP, (b) unamortized debt, discount and expense and (c) assets located outside
of the United States.

 

“Intellectual Property” shall mean all licenses, Patents, Copyrights,
Trademarks, trade names and customer lists in which Borrower has any interest
and all technology, know-how and processes relating to any inventory of
Borrower.

 

“Interest Expense” shall mean, for any Fiscal Period, Borrower’s and the
Subsidiaries’ total interest expense for that Fiscal Period, whether paid or
accrued (including the interest

6



component of capital leases), determined on a consolidated basis in accordance
with GAAP (but specifically excluding intercompany interest expense incurred by
Borrower or any of its Subsidiaries).

 

“Interest Periods” shall mean, with respect to any Advance, successive periods
of either one (1) week or one (1) month (or such other period as Borrower and
Bank agree to in writing) each as selected by Borrower in its Borrowing Notice
(or, if no such selection is timely made, one (1) week) the first of which
begins on the date such Advance is made and each subsequent one of which begins
when the previous one ends; provided that, if and after a Project Costs Advance
has been termed-out pursuant to §3.2(a), the Interest Periods for such Project
Costs Advance shall be periods of one (1) month each, the first of which begins
on the first day of the Term-Out Commencement Date for such Project Costs
Advance and each subsequent one of which begins when the previous one ends.

 

“Las Vegas” shall mean Ark Las Vegas Restaurant Corp., a Nevada corporation.

 

“Las Vegas Pledge Agreement” shall have the meaning given that term in §5.1.

 

“Las Vegas Collateral” shall mean the shares of stock owned by Las Vegas which
are currently covered by the Las Vegas Pledge Agreement.

 

“LIBOR Rate” shall mean, with respect to any Interest Period, the per annum rate
of interest (carried out to the fifth decimal if available) equal to the rate
determined by Bank to be the· offered rate on a page or service (whether
provided by Bridge Telerate, Reuters, Bloomberg, Globai-Rates.com or another
comparable internationally recognized service selected by Bank) that displays an
average ICE Benchmark Administration Limited Interest Settlement Rate for
deposits in Dollars (for delivery on the first Working Day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Working Days prior to the first
Working Day of such Interest Period. At Borrower’s request, Bank shall provide
Borrower with identifying information with respect to the page of service so
used by Bank. If Bank determines that the rate referred to in the first sentence
of this paragraph is not available, then “LIBOR” shall mean, with respect to any
Interest Period, the rate determined by Bank (a) on the basis of the offered
rates and deposits in Dollars for the term equivalent to such Interest Period
which were offered by four major banks selected by Bank in the London interbank
market at approximately 11:00 a.m. (London time) on the Working Day that is two
Working Days prior to the first Working Day of such Interest Period or (b) by
applying such other recognized source of London Eurocurrency deposit rates (or
their equivalent) as Bank may select from time to time. If the reporting service
used by Bank refers to thirty (30) days rather than one (1) month, references in
this definition to one (1) month shall be read as references to thirty (30)
days. If the reporting service used by Bank refers to seven (7) days rather than
one week, references in this definition to one week shall be read as references
to seven (7) days.

 

“Lien” shall mean, with respect to any Obligor, any lien, security interest or
other charge or encumbrance upon or with respect to any properties or assets of
such Obligor, excluding liens existing as of the date of this Agreement in an
amount less than $1,000.00 in any one instance and less than $5,000.00 in the
aggregate and listed in the judgment, tax lien and litigation search results for
Borrower delivered to Bank prior to the date of this Agreement.

 

“Material Adverse Effect” shall mean any material and adverse effect (whether
occasioned by one or a number of concurrent events) upon (a) one or more
Obligors’ assets,

7



business operations, properties or condition, financial or otherwise or (b) the
ability of Borrower to make payment as and when due of all or any part of the
Obligations.

 

“Material Management Change” shall mean any material change in Borrower’s
Authorized Representatives or in the president, chief executive officer, chief
financial officer, manager or managing member of a Subsidiary which Bank judges
to be material.

 

“Maturity Date” shall mean the date that falls three (3) years after the
Agreement Date.

 

“Mortgage” shall have the meaning given that term in §5.2(c).

 

“Net Income” shall mean, for any Fiscal Period, the net income (loss) of
Borrower and the Subsidiaries (inclusive of net income attributable to
non-controlling interests) for such Fiscal Period, determined on a consolidated
basis in conformity with GAAP.

 

“Net Income Attributable to Borrower and Subsidiaries” shall mean, for any
Fiscal Period, the net income (loss) of Borrower and Subsidiaries (exclusive of
net income attributable to non-controlling interests) for such Fiscal Period
determined in conformity with GAAP.

 

“Notes” shall mean the Revolving Note and any and all Term Notes.

 

“Obligations” shall mean all indebtedness, liabilities, obligations and duties
of Borrower and the Project Subsidiaries (or any of them) to Bank arising under
or in connection with this Agreement, the Notes or any other Credit Documents,
or under or in connection with any Cash Management Agreement, direct or
indirect, absolute or contingent, due or not due, in contract or tort,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising, and whether or not for the payment of money or
the performance or non-performance of any act, including, but not limited to,
all actual damages which Borrower may owe to Bank by reason of any breach by
Borrower of any Representation and Warranty, covenant, agreement or other
provision of this Agreement or any of the other Credit Documents.

 

“Obligors” shall mean Borrower, Project Subsidiaries, Permitted Real Estate
Subsidiary, and any Subsidiary which has granted to Bank a security interest or
mortgage.

 

“Overall Facility Exposure” shall mean at any time the sum of (a) the then total
outstanding principal amount of Advances, plus (b) the total amount then
available (or potentially available) under then open or outstanding SBLCs and
(c) the aggregate amount theretofore paid by Bank under SBLCs that has not yet
been reimbursed to Bank.

 

“Overall Facility Limit” shall mean at any time the lesser of (a) $10,000,000.00
and (b) $25,000,000.00 minus the Total Term Note Exposure at that time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Patent” shall mean any of the following: (a) patents and letters patent of the
United States or any other country, and all registrations and recordings thereof
and applications therefor, including registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any state or territory thereof, or any other
country, and (b) all reissues, continuations or extensions of any of the
foregoing.

8



“Payment Address” shall mean Bank’s offices at 1120 Avenue of the Americas, New
York, New York 10036-2790, provided that, if Bank notifies Borrower of another
address for payments hereunder to be made to Bank, the term shall mean such
other address.

 

“Pension Plan” shall meah any employee pension benefit plan within the meaning
of Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to
the provisions of Title IV or ERISA or Section 412 of the Code and which (i) is
maintained for employees of Borrower or any of its ERISA Affiliates or is
assumed by Borrower or any of its ERISA Affiliates in connection with any
Acquisition or (ii) has at any time been maintained for the employees of
Borrower or any current or former ERISA Affiliate.

 

“Permitted Condominium Business” shall have the meaning given to that term in
§7.1(c). “Permitted Condominium Unit” shall mean either (i) a Condominium Unit
Permitted Real

 

Estate Subsidiary’s acquisition of which has not been financed by any Debt and
for which an Agreement Not to Transfer or Encumber Property substantially in the
form of Exhibit C hereto (or as otherwise required by Bank) has been duly
authorized, executed and delivered by the Permitted Real Estate Subsidiary and
recorded in the Public Records of St. Lucie County, Florida or (ii) a
Condominium Unit Permitted Real Estate Subsidiary’s acquisition of which has
been financed through a Condominium Acquisition Advance and which is encumbered
by a mortgage that has been duly authorized, executed and delivered by the
Permitted Real Estate Subsidiary, that is recorded in the Public Records of St.
Lucie County, Florida, that secures the Revolving Note and that is otherwise
satisfactory to Bank in form and content.

 

“Permitted Liens” shall have the meaning given that term in §7.4.

 

“Permitted Real Estate Subsidiary” shall mean Ark Island Beach Real Estate, LLC,
a Delaware limited liability company.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust or unincorporated organization or a government or any agency or
political subdivision thereof.

 

“Prime Rate” shall mean the Prime Rate as quoted or otherwise established by
Bank from time to time (or, if Bank fails or ceases to quote or otherwise
establish a Prime Rate, a comparable index selected by Bank) (the Prime Rate is
purely a discretionary benchmark and is not necessarily the lowest or most
favorable rate at which Bank extends credit to its customers).

 

“Prior Agreement” shall mean that certain Credit Agreement (Revolving Facility),
dated as of October 24, 2015, between Borrower and Bank, as amended by that
certain First Amendment to Credit Agreement, dated as of a date in June, 2016,
between Borrower and Bank, by that certain Second Amendment to Credit Agreement
(Revolving Facility), dated as of a date in November 30, 2016, between Borrower
and Bank, by that certain Third Amendment to Credit Agreement, dated as of June
19, 2017, between Borrower and Bank, and by that certain Fourth Amendment to
Credit Agreement, dated as of a date in December, 2017, between Borrower and
Bank.

 

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA.

9



“Project” shall mean, with respect to a Restaurant, any one or more of the
following: acquiring the Restaurant, building out or renovating the Restaurant
and furnishing and equipping the Restaurant financed either partly or completely
by Advances.

 

“Project Costs” shall mean, with respect to a Project, the costs and expenses
incurred in carrying out the Project.

 

“Project Costs Advance” shall have the meaning given that term in §2.3 and shall
include Advances heretofore or hereafter made with respect to the Sequoia
Restaurant in Washington, D.C.

 

“Project Draw Period “ shall mean, with respect to a Project, the period
beginning on the date the first Advance for such Project is made and ending on
the earlier to occur of: (i) six months thereafter and (ii) six months before
Commitment Termination Date.

 

“Project Subsidiary” shall mean a wholly owned Subsidiary of Borrower which owns
or leases a Restaurant which is the subject of a Project.

 

“Project Subsidiary Collateral” shall mean all tangible and intangible personal
property (including accounts, inventory, equipment, general intangibles,
documents, chattel paper, instruments, letter-of-credit rights, investment
property, Intellectual Property and deposit accounts) and fixtures owned by
Project Subsidiaries, and, at Bank’s discretion, all Real Estate owned by
Project Subsidiaries, whether now owned or hereafter acquired, whether now
existing or hereafter created or arising and wherever located.

 

“Project Subsidiary Security Agreement” shall have the meaning given that term
in §5.2(a).

 

“Rate Hedging Obligations” shall mean any and all obligations and liabilities of
Borrower to Bank, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including but not limited to Dollar-denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options, puts, warrants and those commonly known as interest rate
“swap” agreements; and (ii) any and all cancellations, buybacks, reversals,
terminations or assignments of any of the foregoing.

 

“Real Estate” shall mean real property now or hereafter owned in fee or leased
by a Project Subsidiary or Borrower.

 

“Representation and Warranty” shall mean each representation and/or warranty
made by Borrower pursuant to or under (i) §6 or any other provision of this
Agreement or any other Credit Document, (ii) any amendment of or waiver or
consent under this Agreement, (iii) any Schedule to this Agreement or any such
amendment, waiver or consent, or (iv) any statement contained in any
certificate, financial statement, or other instrument or document delivered by
or on behalf of Borrower pursuant to any Credit Document, whether or not (except
as expressly provided to the contrary herein), in the case of any representation
or warranty referred to in

10



clause (i), (ii), (iii) or (iv) of this definition, the information that is the
subject matter thereof is within the knowledge of Borrower.

 

“Restaurant” shall mean a restaurant (and, where applicable, adjoining gift
shop) or a kiosk or concession stand selling food and/or beverages, in any case
located in the continental United States and owned or leased by a Project
Subsidiary.

 

“Revolving Note” shall mean the Replacement Revolving Promissory Note, of even
date herewith, made by Borrower to Bank’s order in the face principal amount of
$10,000,000.00, and any modification, renewal or consolidation thereof or
substitute therefor.

 

“Rio” shall mean Rio Restaurant Associates L.P., a New York limited partnership.

 

“Rio Security Agreement” shall have the meaning given that term in §5.1(d).

 

“Rio Collateral”- shatlme-an-all---u ta’s---tangible-and intangible
p-ersan-at-property (including accounts, inventory, equipment, general
intangibles, documents, chattel paper, instruments, letter-of-credit rights,
investment property, Intellectual Property and deposit accounts) and fixtures,
whether now owned or hereafter acquired, whether now existing or hereafter
created or arising and wherever located.

 

“SBLCs” shall mean the standby letters of credit listed on Schedule 1 attached
hereto, and any other standby letters of credit issued by Bank for the account
of Borrower or for the account of Borrower and a Project Subsidiary jointly.

 

“SBLC Agreement” shall mean a letter of credit application and agreement under
which an SBLC is applied for on or after the Agreement Date or was applied for
prior to the Agreement Date.

 

“SBLC Exposure” shall mean at any time the sum of (a) the amount then available
(or potentially available) under then open or outstanding SBLCs plus (b) the
aggregate amount theretofore paid by Bank under SBLCs that has not yet been
reimbursed to Bank.

 

“SBLC Facility Limit” shall mean $1,500,000.00.

 

“Security Agreements” shall mean the Borrower Security Agreement and the Project
Subsidiary Security Agreements.

 

“Sequoia” shall mean Ark Potomac Corporation, a Washington, D.C. corporation.

 

“Single Employer Plan” shall mean any employee pension benefit plan covered by
Title IV of ERISA in respect of which Borrower or any Subsidiary is an
“employer” as described in Section 4001(b) of ERISA and which is not a
Multiemployer Plan.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination: (a) the fair value of its assets (both at fair valuation and at
present fair saleable value on an orderly basis) is in excess of the total
amount of its liabilities, including contingent Obligations; (b) it is then able
and expects to be able to pay its debts as they mature; and (c) it has capital
(after taking into account proceeds available under this Agreement) sufficient
to carry on its business as conducted and as proposed to be conducted.

11



“Subsidiary” shall mean any corporation or limited liability company 50 percent
or more of the outstanding Voting Securities of which or 50 percent or more of
all the equity interests of which are owned directly or indirectly by Borrower
and/or by one or more Subsidiaries, or which is otherwise Controlled by
Borrower.

 

“Tangible Net Worth” shall mean, at any date of determination, Borrower’s assets
minus Borrower’s Intangible Assets and minus Borrower’s direct (not contingent)
liabilities and minus Borrower’s non-controlling interests, all determined in
conformity with GAAP by Bank in its sole discretion based upon Bank’s review of
the statements described in §9.1.

 

“Tax” shall mean any federal, state or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits other than income and franchise
taxes imposed upon Bank by the federal government or the State of Florida (or
any political subdivision thereof).

 

“Term Credit Agreement” shall mean that certain Omnibus Credit Agreement (Term
Loans), dated on or about the date hereof, by and between Bank and Borrower, as
amended or restated from time to time.

 

“Term Facility Notes” shall mean those certain four term promissory notes, of
approximately even date herewith, made by Borrower to Bank’s order, in an
aggregate principal amount of $15,000,000.00, and any modification, renewal or
consolidation thereof or substitute therefor.

 

“Term Note” shall have the meaning given that term in §3.2(a).

 

“Termination Event” shall mean: (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder (unless the notice
requirement has been waived by applicable regulation); or (ii) the withdrawal of
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was
deemed such under Section 4068(f) of ERISA; or (iii) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA; or (iv) the institution of proceedings to terminate a Pension Plan by the
PBGC; or (v) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appoifltment of a
trustee to administer, any Pension Plan; or (vi) the partial or complete
withdrawal of Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(vii) the imposition of a Lien pursuant to Section 412 of the Code or Section
302 of ERISA; or (viii) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or
Section 4245 of ERISA, respectively; or (ix) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA.

 

“Term-Out Commencement Date” shall have the meaning given that term in §3.2(b).

 

“Total Term Note Exposure” shall mean, at any time, the sum of the total
outstanding principal balances of any and all Term Notes at that time plus the
total outstanding principal balances of the Term Facility Notes at that time.

 

“Trademark” shall mean any of the following: (a) trademarks, trade names,
corporate

12



names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; and (b) all reissues, extensions or renewals
thereof.

 

“Treasury Obligation” shall mean a note, bill or bond issued by the United
States Treasury Department as a full faith and credit general obligation of the
United States.

 

“Unfinanced CAPEX” shall mean, with respect to any Fiscal Period, Borrower’s
capital expenditures for that Fiscal Period that were paid by Borrower or a
Subsidiary from cash flow and not through financing.

 

“Voting Securities” shall mean, with respect to any Person, Capital Securities
of such Person entitling the holder thereof to vote in the election of directors
or managers of such Person.

 

“Working Capital Advance” shall have the meaning given that term in §2.3.

 

“Working Day” shall mean a Business Day on which most banks are open for
ordinary business in London.

 

§1.2 Other Definitional and Interpretive Provisions.

 

(a) When used in this Agreement, “herein,” “hereof” and “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular section or subsection of this Agreement, and “Section” (and/or “§”)
or “subsection” and “Schedule” and “Exhibit” shall refer to sections and
subsections of, and Schedules and Exhibits to, this Agreement unless otherwise
specified.

 

(b) Whenever the context so requires, when used in this Agreement the neuter
gender shall include the masculine or feminine, and the singular number shall
include the plural, and vice versa.

 

(c) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

(d) The words “includes” and “including” when used herein are not limiting.

 

(e) When used herein, unless specifically provided herein otherwise, the phrase
“acceptable to Bank” or “satisfactory to Bank’“ shall mean “acceptable and
satisfactory to Bank in its reasonable discretion.”

 

§1.3 Accounting Terms and Matters. Unless the context otherwise requires, all
accounting terms herein (including capitalized terms) that are not specifically
defined herein shall be interpreted and determined under GAAP applied on a
Consistent Basis. Unless otherwise specified herein, all accounting
determinations hereunder and all computations

13



utilized by Borrower in complying with the covenants contained herein shall be
made, and all financial statements requested to be delivered hereunder shall be
prepared, in accordance with GAAP applied on a Consistent Basis.

 

§1.4 Representations and Warranties. All Representations and Warranties shall be
made at and as of the Agreement Date, at and as of the time of each Advance,
and, in addition, in the case of any particular Representation and Warranty, at
such other time or times as such Representation and Warranty is made or deemed
made in accordance with the provisions of this Agreement or the document
pursuant to, under, or in connection with which such Representation and Warranty
is made or deemed made, except to the extent that any such Representation or
Warranty expressly states that it relates to a different specified date.

 

§1.5 Captions. Section and subsection captions in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

§1.6 Neutral Interpretation. This Agreement and each other Credit Document has
been thoroughly reviewed by Obligors’ counsel. No provision of this Agreement or
other Credit Document shall be construed less favorably to Bank because it was
drafted by Bank’s counsel.

 

§1.7 Severability, Conflicts, Etc. Any provision of any Credit Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. It is the intention
of the parties to this Agreement that if any provision of any Credit Document is
capable of two constructions, one of which would render the provision void and
the other of which would render the provision valid, the provision shall have
the meaning which renders it valid.

 

§2. COMMITMENT; PURPOSE; AND AVAILABILITY.

 

§2.1 Commitment for Advances. Bank agrees, upon and subject to the terms and
conditions hereinafter set forth, to make Advances on revolving basis from time
to time during the period from the Agreement Date to (and including) the
Commitment Termination Date. Each Advance shall be the amount of $250,000.00 or
integral multiples of $100,000.00 above that amount.

 

§2.2 Commitment for SBLCs. Bank agrees, upon and subject to the terms and
conditions hereinafter set forth, to issue SBLCs during the period from the
Agreement Date to (and including) the Commitment Termination Date. Each SBLC
shall have an expiry that is not later than one year after the date of its
issuance and shall otherwise be in form and substance satisfactory to Bank.

 

§2.3 Use of Advances. Each Advance shall be used either to pay the Project Costs
of a Project (in which case it is sometimes referred to herein as a “Project
Costs Advance”), to purchase one or more Condominium Units (in which case it is
sometimes referred to herein as a “Condominium Acquisition Advance”) or for the
working capital needs approved by Bank of Borrower or one or more Subsidiaries
(in which case it is sometimes referred to herein as a “Working Capital
Advance”). Each Advance shall be deposited in the Borrowing Account. In the case
of a Project Costs Advance, Borrower shall then contribute the funds thus
deposited to the Project Subsidiary that owns or leases the Restaurant that is
the subject of the related Project. Borrower shall ensure that the funds thus
contributed are used exclusively to

14



pay the Project Costs for that Project in accordance with the related Approved
Project Budget. No more than five (5) Project Costs Advances shall be made for
any one Project, the Project Cost Advances for any one Project shall not exceed
a total of $5,000,000.00 and all Project Costs Advances for any one Project
shall be made only during the Project Draw Period applicable to the Project
Costs Advances for that Project. In the case of a Condominium Acquisition
Advance, Borrower shall then contribute the funds deposited in the Borrower
Account to Permitted Real Estate Subsidiary. Borrower shall ensure that the
funds thus contributed are used exclusively to pay the costs of acquiring one or
more Condominium Units. Condominium Acquisition Advances shall not exceed in the
aggregate $1,000,000.00 in any Fiscal Year. In the case of a Working Capital
Advance, Borrower shall either use the funds deposited in the Borrower Account
for its own working capital needs or shall contribute them to one or more
Subsidiaries to be used by them for their working capital needs; and, in the
latter case, Borrower shall ensure that the funds thus contributed are used
exclusively for such Subsidiaries’ working capital needs. No Condominium
Acquisition Advance or Working Capital Advance shall be made after the
Commitment Termination Date (though any Advance that is made after the
Commitment Termination Date shall be subject to and governed by the Credit
Documents). Notwithstanding the first sentence of§ 2.3, Bank may, in its
discretion, apply any part of any Advance to pay any Debt owed by Obligor that
is secured by a Lien (other than a Permitted Lien) on any of the Collateral.

 

§2.4 Requesting Advances. Each Advance shall be requested only by Borrower and
by its submitting to Bank a completed, signed Borrowing Notice in the form of
Exhibit A-1, A-2 or A-3 hereto, as applicable (with whatever modifications Bank
requires from time to time). Bank reserves the right to require any Borrowing
Notice to be submitted at least two (2) Business Days before the date the
Advance is requested to be made. Each Borrowing Notice shall be irrevocable and
binding on Borrower.

 

§2.5 Use of and Requests for SBLCs. Each SBLC shall be issued to the landlord of
a Restaurant to meet a requirement in a Project Subsidiary’s lease of the
Restaurant. Each SBLC must be requested using a duly completed and executed SBLC
Agreement provided by Bank and duly executed by Borrower and the applicable
Project Subsidiary.

 

§2.6 Limits. At no time may the Overall Facility Exposure exceed the Overall
Facility Limit, and at no time may the SBLC Exposure exceed the SBLC Facility
Limit.

 

§3. PAYMENT TERMS.

 

§3.1 Interest Rates and Payments. (a) Interest shall accrue on the outstanding
principal amount of each Advance from the date made, during each Interest Period
for such Advance, at a per annum rate equal to the sum of (a) the then
Applicable LIBOR Margin plus (b) the LIBOR Rate for that Interest Period.
Borrower shall pay accrued interest on each Advance on the last day of each
Interest Period for such Advance (or, if the Interest Period is longer than
one-month, at whatever more frequent intervals Bank requires) and on the
Maturity Date (and, in the case of interest accruing after such maturity, on
demand). Notwithstanding the foregoing, after the maturity of an Advance and, if
Bank elects, while an Event of Default exists prior to such maturity, interest
shall accrue on the outstanding principal amount of such Advance at a per annum
rate equal to the Default Rate.

 

(b) If any present or future law, governmental rule, regulation, policy,
guideline, directive or similar requirement (whether or not having the force of
law) imposes, modifies, or deems applicable any capital adequacy, capital
maintenance or similar requirement which

15



affects the manner in which Bank allocates capital resources to its commitments
(including any commitments hereunder), and as a result thereof, in the
reasonable opinion of Bank, the rate of return on Bank’s capital with regard to
the Advances is reduced to a level below that which Bank could have achieved but
for such circumstances, then in such case and upon prior written notice from
Bank to Borrower, from time to time, Borrower shall pay to Bank such additional
amount or amounts as shall compensate Bank for such reduction in Bank’s rate of
return. Such notice shall contain the statement of Bank with regard to any such
amount or amounts, which shall, in the absence of manifest error, be binding
upon Borrower. In determining such amount, Bank may use any reasonable method of
averaging and attribution that it deems applicable. For the avoidance of doubt,
the foregoing provisions shall apply to all requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives concerning capital adequacy promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, regardless of the date
adopted, issued, promulgated or implemented.

 

(c) If at any time Bank, in the reasonable exercise of its discretion,
determines that for any period (i) Dollar deposits for the applicable Interest
Period are not available to Bank in the London interbank market, (ii) the LIBOR
Rate does not reflect the cost to Bank of maintaining the Advances, (iii) any
change in financial, political or economic conditions or the currency exchange
rates makes it impractical for Bank to accrue interest on Advances at a rate
based upon the LIBOR Rate, or (iv) any change in Applicable Law makes it
unlawful for Bank to accrue interest on Advances at a rate based upon LIBOR
Rate, and so notifies Borrower, thereafter the outstanding principal amount of
Advances shall, prior to their maturity, bear interest during that period at a
per annum rate equal to 0.50 percent per annum above the Prime Rate, with the
rate changing simultaneously with each change in the Prime Rate and accrued
interested being due and payable monthly on a day of the month selected by Bank.

 

(d) If the adoption of or any change in any applicable law or regulation or in
the interpretation or application thereof or compliance by Bank with any request
or directive (whether or not having the force of law) from any central bank or
other governmental authority made subsequent to the date hereof, shall (a)
subject Bank to any tax of any kind whatsoever with respect to the Advances, or
change the basis of taxation of payments in respect thereof (except for changes
in the rate of tax on the overall net income of Bank), (b) impose, modify, or
hold applicable, any reserve, special deposit, compulsory loan, or similar
requirement against assets held by, deposits or other liabilities in, or for the
account of, advances, loans, or other. extension of credit (including
participations therein) by, or any other acquisition of funds by, any office of
Bank which is not otherwise included in the determination of the LIBOR Rate
hereunder, or (c) shall impose on Bank any other condition, in each case to the
extent imposed on lenders generally; and the result of any of the foregoing is
to materially increase the cost to Bank of making or maintaining Advances, or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay to Bank, upon its demand (a copy of which demand shall also be
delivered to Bank), any additional amounts necessary to compensate Bank for such
additional costs or reduced amount receivable which Bank reasonably deems to be
material as determined by Bank. A certificate as to any additional amounts
payable pursuant to this paragraph submitted by Bank to Borrower shall be
presumptive evidence of such amounts owing (absent manifest error).

16



§3.2 Principal and Other Payments.

 

(a) Regular Payment(s). Borrower shall repay the principal of each Advance on
the Maturity Date. Notwithstanding the foregoing, Bank may, at its discretion,
at any time more than one (1) month after the final Project Costs Advance for a
Project is disbursed, notify Borrower that monthly principal payments on such
Project Costs Advance will be required to be made by Borrower; and if Bank so
notifies Borrower, then, on a date specified by Bank in its notification (the
‘Term-Out Commencement Date” for such Project Costs Advances), all of such
Project Costs Advances for such Project shall be consolidated on a date
specified by Bank, one month after that Term-Out Commencement Date and every
month thereafter, Borrower shall make to Bank monthly payments of principal each
in an amount equal to one-sixtieth of the aggregate principal amount of such
Project Costs Advances on that Term-Out Commencement Date and shall pay to Bank
the entire amount of such aggregate principal amount then remaining unpaid 60
months after that Term-Out Commencement Date. Borrower shall duly execute and
deliver to Bank, at least five (5) Business Days before any Term-Out
Commencement Date for a group of Project Costs Advances, a Term Note in the form
of Exhibit B hereto with appropriate insertions satisfactory to Bank and
evidencing those Project Costs Advances (each a “Term Note”) and, if Borrower
fails to do so, those Project Costs Advances shall immediately be due and
payable in full (together with any and all accrued interest thereon) on such
Term-Out Commencement Date (without jeopardizing Bank’s right to declare an
Event of Default based on the failure).

 

(b) Initial and Overage Payments. Borrower acknowledges to Bank that, as of the
date hereof, it owes to Bank with respect to the Credit Facility principal in
the amount of $11,236.648.30 plus accrued but unpaid interest. On the Agreement
Date, Borrower shall make to Bank a prepayment of Working Capital Advances as
provided in §3.2 of the Term Credit Agreement. If at any time the Overall
Facility Exposure exceeds the Overall Facility Limit, Borrower shall, within two
Business Days after Bank’s demand, prepay the principal of Advances in the
amount of the excess. If at any time the SBLC Exposure exceeds the SBLC Facility
Limit, Borrower shall, within two Business Days after Bank’s demand, deposit
with and assign to Bank as collateral for the Obligations, cash collateral in
the amount of the excess. Nothing in this §3.2(b) shall be construed to restrict
Bank’s right to accelerate the Obligations or pursue its other remedies under
§10 based on the Overall Facility Limit’s or the SBLC Facility Limit’s being
exceeded.

 

(c) Prepayments. Borrower may on any Business Day prepay the principal amount of
any Advance in whole or in part provided, however, that (a) Borrower gives Bank
at least two Business Days prior written notice of such prepayment specifying
the date of prepayment and the principal amount to be prepaid, (b) each such
partial prepayment shall be in an integral amount of $100,000.00, and (c) in no
event shall any such prepayment be made on any day other than the last day of
the Interest Period for the Advance prepaid unless Borrower pays to Bank with
the prepayment all amounts due and owing under §3.2(d) with respect to the
prepayment. No prepayment of an Advance made during the Term-Out Period for such
Advance shall result in a deferral or reduction of scheduled principal payments
with respect to such Advance unless and until such Advance is repaid in full.

 

(d) Breakage Costs. Concurrently with any prepayment of an Advance made on other
than the last day of an Interest Period for that Advance, Borrower shall pay to
Bank the following amount: the excess, if any, of (a) the amount of interest
which would have accrued on the amount prepaid during the period from the date
of such prepayment to the last day of that Interest Period at the applicable
interest rate provided for herein over (b) the amount of interest (as reasonably
determined by Bank) which would have accrued to the holder of a Treasury
Obligation selected by Bank in the amount (or as close to such amount as
feasible) of the

17



amount prepaid and having a maturity date on (or as soon after as feasible) the
last day of that Interest Period, would earn if the Treasury Obligation were
purchased in the secondary market on the date the prepayment is made to Bank and
were held to maturity. Borrower agrees that the aforedescribed amount shall be
based on amounts which a holder of a Treasury Obligation would receive under the
foregoing circumstances, whether or not Bank actually invests the amount prepaid
in any Treasury Obligation. Borrower acknowledges that determining the actual
amount of costs and expenses resulting from a prepayment on other than the last
day of an Interest Period may be difficult or impossible to determine in an
specific instance and that, accordingly, the amount set forth above is a
reasonable estimate of such costs and expense.

 

(e) SBLC Reimbursements. Borrower shall pay to Bank, immediately upon the
drawing, the amount of each and any drawing under a SBLC, together with interest
(from the date of the drawing to the date of payment in full) at the higher of
the rate then applicable to Advances and the rate specified in the related SBLC
Agreement. If any SBLC is extended beyond one year after its issuance, or beyond
the Commitment Termination Date, Borrower shall deposit with Bank, and grant to
Bank a security interest satisfactory to Bank in, cash collateral in an amount
equal to 105% of the amount available under that SBLC.

 

(f) SBLC Fees. When an SBLC is issued and each time it is renewed or extended,
Borrower shall pay to Bank a commission at the rate of 2.50 percent per annum
based on the face amount of the SBLC (computed in accordance with Bank’s
standard practices) and such other fees and charges with respect thereto as Bank
customarily charges its customers with respect to standby letters of credit
issued by it.

 

(g) Non-Use Fee. For each day during the period between the Agreement Date and
the Commitment Termination Date, Borrower shall pay to Bank a non-use fee (the
“Non-Use Fee”) equal to the product of (a) the amount by which the Overall
Facility Limit exceeds the Overall Facility Exposure on that day times (b) the
quotient of the Applicable Non-Use Fee Rate divided by 360. Such Non-Use Fee
shall be paid in arrears at the end of each calendar quarter and on the
Commitment Termination Date and may be deducted by Bank without notice from the
Borrowing Account or any other deposit account of Borrower with Bank.

 

§3.3 Commitment Fee. On or before the Agreement Date, Borrower shall pay to Bank
a non-refundable facility fee in the amount of $50,000.00.

 

§3.4 Late Charges. Without limiting or waiving any rights or remedies of Bank
contained herein or under Applicable Law, and without implying that Bank has the
obligation to declare or to notify Borrower of the occurrence of any Event of
Default, if Bank has neither declared nor notified Borrower of the occurrence of
an Event of Default, and if any amount of any required payment of principal,
interest or fees hereunder or under a Note is not paid in full within 10 days
after the same is due, then, in addition to all other interest and other amounts
due hereunder, Borrower shall pay to Bank on demand a late charge equal to five
percent of the delinquent payment. Each such late charge is intended to
compensate Bank for administrative and other costs associated with not receiving
a payment when due and is neither a penalty nor interest.

 

§3.5 Payments and Computations.

 

(a) Borrower shall make each payment hereunder by 1:00 p.m. (New York City time)
on the day when due, in lawful money of the United States of America and
immediately available funds without setoff or deduction of any kind, to Bank at
the Payment Address.

18



(b) All computations of interest, commissions and fees hereunder shall be made
by Bank on the basis of a year of 360 days and the actual number of days
(including the first day but excluding the last day) for the period for which
such interest, commission or fee is payable. Each payment under this Agreement
or a Note shall be applied in such order and manner as Bank determines.

 

(c) Whenever any payment to be made under this Agreement or any other Credit
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day (or, if the next
succeeding Business Day falls in the next calendar month, on the immediately
preceding Business Day), and such extension of time shall in such case be
reflected in the computation of interest, commissions or fees, as the case may
be.

 

(d) Bank is irrevocably authorized (but not required) to charge against any
deposit account in Borrower’s name with Bank any amount that is due under this
Agreement or other Credit Document, even if doing so creates an overdraft.

 

(e) Bank’s computation of interest and other amounts owing hereunder shall, in
the absence manifest error, be conclusive and binding on Borrower.

 

§3.6 Evidence of Indebtedness; Impaired Note. The Advances and Borrower’s
obligations to repay them, with interest in accordance with the terms of this
Agreement, shall be evidenced by this Agreement, the records of Bank, and the
Notes. The records of Bank shall be prima facie evidence (absent fraud or
manifest error) of the Advances and the other indebtedness of Borrower under
this Agreement, of accrued interest thereon, of accrued fees, and of all
payments made in respect of any thereof. Upon Borrower’s receipt from Bank of
(a) reasonably satisfactory evidence of the loss, theft, destruction or
mutilation of a Note (an “Impaired Note”) and (b) (i) in the case of mutilation,
such Impaired Note for cancellation and (ii) in all cases, indemnity reasonably
satisfactory to Borrower and reimbursement of Borrower’s reasonable
out-of-pocket expenses incidental thereto, Borrower shall make and deliver to
Bank a new replacement Note of like tenor, date and principal amount in lieu of
the Impaired Note.

 

§4. COLLATERAL.

 

§4.1 Borrower Collateral. The Obligations (together with all indebtedness,
obligations and duties of Borrower to Bank arising under or in connection with
the Term Credit Agreement, or any other Credit Documents, as that term is
defined in the Term Credit Agreement) shall be secured at all time by a
perfected, first priority security interest in all of the Borrower Collateral.
Without limiting the generality of the preceding sentence, the Obligations shall
be secured at all times by a perfected (both by filing and possession by Bank of
the related Equity Certificates), first-priority security interest in and pledge
of all of the Capital Securities of each Project Subsidiary.

 

§4.2 Project Subsidiary and Condominium Unit Collateral. The Obligations shall
be secured at all times by perfected, first-priority security interest in the
Project Subsidiary Collateral owned by the Project Subsidiary for each Project.
In addition, the Obligations shall be secured by a perfected, first-priority
mortgage on, collateral assignment of and security interest in each Condominium
Unit acquired with a Condominium Acquisition Advance and all related fixtures
and personal property. In addition, Bank may, in its discretion, require the
Obligations to be secured by perfected, first-priority fee or leasehold mortgage
or deed-of-trust on any Real Estate and related property relating to a Project.

19



§5. CONDITIONS OF LENDING.

 

§5.1 Documentary Conditions Precedent to be Satisfied Before Closing. The
obligation of Bank to make the initial Advance after the Agreement Date and each
other Advance thereafter is subject to the condition precedent that Bank shall
have received, on or before the Agreement Date, the following, all in form and
substance satisfactory to Bank:

 

(a) The Revolving Note duly executed by Borrower;

 

(b) An Amended and Restated Security Agreement duly executed by Borrower in
favor of Bank (the “Borrower Security Agreement”), together with (i) financing
statements (form UCC-1) duly filed under the Uniform Commercial Code of all
jurisdictions as may be necessary or, in Bank’s reasonable opinion, desirable to
perfect the security interests created by the Borrower Security Agreement; and
(ii) reports acceptable to Bank listing the financing statements referred to in
clause (i) above and no other financing statements;

 

(c) An Amended and Restated Security Agreement duly executed by Rio in favor of
Bank, (the “Rio Security Agreement”) with (i) financing statements (form UCC-1)
duly filed under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in Bank’s reasonable opinion, desirable to perfect the security
interests created by the Rio Security Agreement; and (ii) reports acceptable to
Bank listing the financing statements referred to in clause (i) above and no
other financing statements;

 

(d) An Amended and Restated Security Agreement duly executed by AC in favor of
Bank (the “AC Security Agreement”), together with financing statements (form
UCC-1) duly filed under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in Bank’s reasonable opinion, desirable to perfect the security
interests created by the AC Amended and Restated Security Agreement; and (ii)
reports acceptable to Bank listing the financing statements referred to in
clause (i) above and no other financing statements;

 

(e) An Amended and Restated Pledge and Security Agreement duly executed by Las
Vegas in favor of Bank, (the “Las Vegas Pledge Agreement”), together with (i)
financing statements (form UCC-1) duly filed under the Uniform Commercial Code
of all jurisdictions as may be necessary or, in Bank’s reasonable opinion,
desirable to perfect the security interests created by the Las Vegas Pledge
Agreement; and (ii) reports acceptable to Bank listing the financing statements
referred to in clause (i) above and no other financing statements;

 

(f) A Security Agreement, duly executed by Sequoia in favor of Bank (the
“Sequoia Security Agreement”) together with (i) financing statements (UCC-1)
duly filed under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in Bank’s reasonable opinion, desirable to perfect the security
interests created by the Sequoia Security Agreement; and (ii) reports acceptable
to Bank listing the financing statements referred to in (i) above and no other
financing statements; and (iii) a Supplement to Credit Agreement with respect to
the Collateral owned by Sequoia, duly executed by Borrower;

 

(g) Six Amended and Restated Security Agreements, each duly executed by one of
Ark Shuckers LLC, Ark Island Beach Resort, LLC, Ark Rustic Inn, LLC, Ark Oyster
House Causeway II, LLC, Ark Oyster Gulf Shores I, LLC, and Ark Superb Foods,
LLC, each a Delaware limited liability company, together with (i) financing
statements (form UCC-1) duly filed under the Uniform Commercial Code of all
jurisdictions as may be necessary or, in Bank’s reasonable opinion, desirable to
perfect the security interests created by the aforesaid Amended

20



and Restated Security Agreements; and (ii) reports acceptable to Bank listing
the financing statements referred to in clause (i) and no other financing
statements;

 

(h) An Amended and Restated Control Agreement, duly executed by Borrower, Las
Vegas and Davidoff Hutcher and Citron LLP;

 

(i) An Amended and Restated Contribution/Reimbursement Agreement by Borrower,
duly executed by Borrower in favor of Rio, AC, Las Vegas, Sequoia and the Term
Loan Subsidiaries (as that term is defined in the Term Credit Agreement);

 

U) An Instruction to Register Pledge by Borrower, duly executed by Borrower, to
Ark Museum LLC, a Delaware limited liability company;

 

(k) A Confirmation Statement and Instruction Agreement, duly executed by Ark
Museum LLC, a Delaware limited liability company, to Borrower and Bank;

 

(I) An Instruction to Register Pledge by Borrower, duly executed by Borrower, to
Ark Bryant Park LLC, a Delaware limited liability company;

 

(m) A Confirmation Statement and Instruction Agreement, duly executed by Ark
Bryant Park LLC, a Delaware limited liability company, to Borrower and Bank;

 

(n) Evidence of the issuance of all insurance policies and loss payee
endorsements required by the terms of the Borrower Amended and Restated Security
Agreement, the Rio Amended and Restated Security Agreement, the AC Amended and
Restated Security Agreement, the Las Vegas Rio Amended and Restated Pledge
Agreement or this Agreement;

 

(o) Judgment, tax lien and litigation searches in all relevant jurisdictions
showing that there are no outstanding judgments, tax liens or pending lawsuits
against Borrower or any property of Borrower in excess of $5,000.00 except as
disclosed herein;

 

(p) A certified copy of the resolutions of the Board of Directors of Borrower
approving and authorizing each Credit Document to which it is a party and of all
documents evidencing other necessary corporate action and Governmental
Approvals, if any, with respect to each such Credit Document;

 

(q) A certificate of the Secretary or an Assistant Secretary of Borrower
certifying the name and true signatures of its officers authorized to sign each
Credit Document to which it is a party and the other documents to be delivered
by it hereunder;

 

(r) A certificate of status issued by the New York Secretary of State with
respect to Borrower; a copy of Borrower’s articles of incorporation certified by
such Secretary of State; and a copy of Borrower’s bylaws certified as true and
complete by an Authorized Representative;

 

(s) A certified copy of the resolutions of the board of directors of the general
partner of Rio approving and authorizing each document to which Rio is a party
and all documents evidencing or requiring other necessary corporate action and
Governmental Approvals, if any, with respect to each such document;

21



(t) A certificate of the Secretary or an Assistant Secretary of the general
partner of Rio certifying the name and true signatures of its officers to sign
each document to which Rio is a party and the other documents to be delivered by
Rio hereunder;

 

(u) A certificate of status issued by the New York Secretary of State with
respect to Rio and its general partner, a copy of the articles of incorporation
of the general partner of Rio certified by such Secretary of State; a copy of
the certificate of limited partnership of Rio certified by such Secretary of
State; a copy of the bylaws of the general partner of Rio certified as true and
complete by its Secretary or Assistant Secretary and a copy of the limited
partnership agreement of Rio certified by true and complete by the general
partner of Rio;

 

(v) A certified copy of the resolutions of the sole member of AC approving and
authorizing each document to which AC is a party and of all documents evidencing
or requiring other necessary limited liability company action and Governmental
Approvals; if any, with respect to each such Credit Document;

 

(w) A certificate of the Secretary or Assistant Secretary of AC certifying the
name and true signatures of its officers authorized to sign each document to
which AC is a party and the other documents to be delivered by AC hereunder;

 

(x) A certificate of status issued by the Delaware Secretary of State with
respect to AC; a copy of AC’s certificate of formation certified by such
Secretary of State; and a copy of AC’s operating agreement certified as true and
complete by the Secretary or Assistant Secretary of AC;

 

(y) A certified copy of the resolutions of the board of directors of Las Vegas
approving and authorizing each document to which it is a party and of all
documents evidencing other necessary or required corporate action and
Governmental Approvals, if any, with respect to each such document;

 

(z) A certificate of the Secretary or Assistant Secretary of Las Vegas
certifying the name and true signatures of its officers authorized to sign each
document to which it is a party and the other documents to be delivered by it
hereunder;

 

(aa) A certificate of status issued by the Nevada Secretary of State with
respect to Las Vegas; a copy of Las Vegas’ articles of incorporation certified
by such Secretary of State; and a copy of Las Vegas’ by laws certified as true
and complete by the Secretary or Assistant Secretary of Las Vegas;

 

(bb) A favorable opm1on of Law Offices of Koeppel Law Group, P.L., counsel for
Obligors, covering such matters as Bank may require;

 

(cc) Evidence of payment of all taxes imposed by any Governmental Authority with
respect to the Note or other Credit Documents;

 

(dd) A certificate of the Secretary or Assistant Secretary of Sequoia certifying
the name and true signatures of its officers authorized to sign each document to
which Sequoia is a party and the other documents to be delivered by Sequoia
hereunder;

 

(ee) A certificate of status issued by the Secretary of State of Washington D.C.
with respect to Sequoia; a copy of Sequoia’s certificate of formation certified
by such Secretary of

22



State; and a copy of Sequoia’s articles of incorporation and by-laws certified
as true and complete by the Secretary or Assistant Secretary of Sequoia;

 

(ff) A certified copy of the resolutions of the Board of Directors of Sequoia
approving and authorizing each document to which it is a party and all documents
evidencing other necessary or required corporate action and Government
Approvals, if any, with respect to each such document;

 

(gg) Evidence of payment by Borrower (or, if already paid, reimbursement to Bank
for) all reasonable costs and expenses in connection with the preparation,
execution, delivery, and filing of the Credit Documents, including the
reasonable fees and out-of-pocket expenses of counsel for Bank with respect
thereto and all other costs incurred by Bank in connection therewith; and

 

(hh) Such other approvals, opinions, consents and documents as Bank may
reasonably request.

 

§5.2 Documentary Conditions Precedent for Project Costs Advances. The obligation
of Bank to make the initial and each other Project Costs Advance for a Project
is subject to the condition precedent that Bank shall receive, at least twenty
(20) Business Days before the initial Project Costs Advance for the Project, the
following, all in form and substance satisfactory to Bank:

 

(a) A Security Agreement (each, a “Project Subsidiary Security Agreement”) duly
executed by the related Project Subsidiary and covering the Project Subsidiary
Collateral that is owned or to be acquired by such Project Subsidiary; together
with (i) financing statements (form UCC-1) duly filed under the Uniform
Commercial Code of all jurisdictions as may be necessary or, in Bank’s
reasonable opinion, desirable to perfect the security interest created by that
Security Agreement; and (ii) reports acceptable to Bank listing the financing
statements referred to in clause (i) above and no other financing statements;

 

(b) A Pledge and Security Agreement (each a “Pledge Agreement”) duly executed by
Borrower and covering all the Capital Securities of such Project Subsidiary; and
such Project Subsidiary’s Equity Certificates together with a stock power or
other appropriate transfer instrument duly executed by Borrower in blank;

 

(c) If Bank requests it, a mortgage or deed of trust (whichever Bank determines
to be appropriate) encumbering Real Estate related to the Project and duly
executed by the Project Subsidiary owning or leasing (or to own or lease) that
Real Estate (each, a “Mortgage”), together with whatever title searches, title
insurance policies, surveys and flood zone determinations Bank may require in
connection with that Mortgage;

 

(d) A Contribution/Reimbursement Agreement duly executed by Borrower in favor of
the related Project Subsidiary and an Agreement for Mutual Credit Enhancement,
Contribution and Indemnity duly executed by such Project Subsidiary and each
other then existing Project Subsidiary;

 

(e) If the related Restaurant is leased by the related Project Subsidiary, a
Landlord’s Lien Waiver and Fixtures Disclaimer Agreement duly executed by the
owner of that Restaurant;

23



(f) Evidence of the issuance of all insurance policies and loss payee
endorsements required by the terms of the Project Subsidiary Security Agreement
referred to in paragraph (a) above or the mortgage or deed of trust referred to
in clause (d) above;

 

(g) Judgment, tax lien and litigations searches and all relevant jurisdictions
showing that there are no outstanding judgments, tax liens or pending lawsuits
against the related Project Subsidiary or any property of the related Project
Subsidiary except as disclosed herein;

 

(h) A certified copy of the resolutions of the Board of Directors or other
managing body of the related Project Subsidiary approving and authorizing each
Credit Document to which that Project Subsidiary is a part of and of all
documents evidencing such necessary corporate and other action and Governmental
Approvals, if any, with respect to each such Credit Documents;

 

(i) A certificate of the Secretary or an Assistant Secretary of the related
Project Subsidiary certifying the name and true signatures of its officers
authorized to sign each Credit Document to which it was a party and any other
documents to be delivered by hereunder;

 

U) A certificate of status issued by the Secretary of State (or other
appropriate Governmental Authority) with respect to the related Project
Subsidiary, and a copy of that Project Subsidiary’s articles of incorporation or
operating agreement certified as true and complete by an Authorized
Representative;

 

(k) An Approved Project Costs Budget for the related Project;

 

(I) An opinion of Law Offices of Joel Koeppel, P.A., counsel to such Project
Subsidiary;

 

(m) Evidence of payment by Borrower (or, if already paid, reimbursement to Bank
for) all reasonable costs and expenses in connection with respect to the Project
the preparation, execution, delivery, recording and filing of the Project
Subsidiary Security Agreement, the Pledge Agreement, the Mortgage and all other
documents required by this §5.2 with respect to the Project, including the
reasonable fees and out-of-pocket expenses of counsel for Bank with respect to
the Project, all surveying costs, appraisal fees, environmental review costs,
title insurance premiums, collateral inspection expenses and all other costs
reasonably incurred by Bank with respect to the Project; and

 

(n) Such other approvals, opinions, consents and documents as Bank may
reasonably request.

 

§5.3 Documentary Conditions to Condominium Acquisition Advances. The obligation
of Bank to make each Condominium Acquisition Advance is subject to the
conditions precedent to Bank shall receive, at least ten (10) business days
before such Condominium Acquisition Advance is disbursed, the following, all in
form and substance satisfactory to Bank:

 

(a) A copy of the purchase agreement for the Condominium Unit or Condominium
Units to be financed with such Condominium Acquisition Advance;

 

(b) A mortgage encumbering said Condominium Unit or Condominium Units, duly
executed by Permitted Real Estate Subsidiary (the “Mortgage” for such
Condominium

24



Acquisition Advance), together with whatever title searches, title insurance
policies, surveys and flood zone determinations Bank may require in connection
with that Mortgage;

 

(c) Evidence of payment by Borrower, or, if already paid, reimbursement to Bank
for, all reasonable fees and costs and expenses in connection with respect to
the Condominium Unit(s), the preparation, execution and delivery, recording and
filing of the Mortgage for such Condominium Acquisition Advance, and all other
documents required by this §5.3 with respect to said Condominium Unit(s),
including the reasonable fees and out-of-pocket expenses of counsel for Bank
with respect thereto, all surveying costs, appraisal fees, environmental review
costs, title insurance premiums, collateral inspection expenses and all other
costs reasonably incurred by Bank with respect to said Condominium Unit(s) and
such Condominium Acquisition Advance.

 

§5.4 Other Conditions Precedent to Advances. The obligation of Bank to make each
Advance, including the initial Advance on or after the Commencement Date , is
subject to the fulfillment of each of the following conditions to Bank’s
satisfaction:

 

(a) Each of the Representations and Warranties shall, in the determination of
Bank in its reasonable discretion, be true and correct in all material respects
at and as of the time of such Advance, with and without giving effect to such
Advance and to the application of the proceeds thereof, except those expressly
stated to be made as of a particular date which shall be true and correct in all
material respects as of such date;

 

(b) No Default or Event of Default shall have occurred and be continuing at the
time of such Advance, with or without giving effect to such Advance and to the
application of the proceeds thereof;

 

(c) Receipt by Bank, within a reasonable time after Bank’s request, of such
materials as may have been requested pursuant to §9 as, when and to the extent
required to be delivered thereunder;

 

(d) Such Advance will not contravene any Applicable Law;

 

(e) All legal matters incident to such Advance and the other transactions
contemplated by this Agreement shall be reasonably satisfactory to counsel for
Bank;

 

(f) No Federal tax liens or other Liens (besides Permitted Liens) shall have
been filed against any of the Collateral or any of the Real Estate;

 

(g) Each Obligor is Solvent and will be so after giving effect to such Advance;
and

 

(h) No limitation set forth in §2.6 will be exceeded after such Advance is made.

 

Each Borrowing Notice shall constitute a Representation and Warranty by
Borrower, made as of the time of the making of the Advance requested by it,
that, to Borrower’s actual knowledge, the conditions specified in clauses (a)
through (h) above have been fulfilled as of such time, unless notice to the
contrary is included in the paragraph entitled “Disclosure” in the Borrowing
Notice for the making of such requested Advance. To the extent that Bank agrees
to make any Advance after receipt of a Borrowing Notice containing notice in the
paragraph entitled “Disclosure” that any of the conditions specified in clauses
(a) through (h) above have not been fulfilled, the Representations and
Warranties pursuant to the preceding sentence shall

25



be deemed made as modified by the contents of such statement and repeated at the
time of the making of such Advance as so modified.

 

§5.5 No Waiver. No failure by Bank to insist on fulfillment, before it makes a
particular Advance, of any condition precedent specified in §5.1, §5.2, §5.3 or
§5.4 shall operate as a waiver of or otherwise impair its right to insist on
such condition precedent’s fulfillment before it makes any other Advance, and
any failure to fulfill such condition precedent immediately upon demand shall
constitute a default of a covenant or agreement hereunder.

 

§5.6 SBLCs. Prior to the issuance of any SBLC, Bank shall receive a duly
executed SBLC Agreement for the SBLC in form and substance acceptable to Bank
and Borrower shall fulfill all the conditions set forth in §5.1, §5.2 and §5.3
as though an Advance were being made rather than an SBLC being issued, and any
failure to do so immediately upon demand shall constitute a default of a
covenant or agreement hereunder.

 

§6. CERTAIN REPRESENTATIONS AND WARRANTIES OF BORROWER.

 

In order to induce Bank to enter into this Agreement and to make or issue Credit
Extensions, Borrower represents and warrants to Bank as follows (and will
continue to do so as long as this Agreement is in effect):

 

§6.1 Organization: Power; Qualification; Compliance; Approval. Each Obligor is a
corporation or limited liability company duly organized, validly existing and in
good standing under the laws of the state of its incorporation or organization,
has the power and authority to own its properties and to carry on its businesses
as now being and proposed to be hereafter conducted, and is duly qualified, in
good standing, and authorized to do business, in all jurisdictions in which the
character of its properties or the nature of its businesses requires such
qualification, good standing or authorization. Each Obligor and each other
Project Subsidiary is conducting its business in material compliance with all
Applicable Law.

 

§6.2 Subsidiaries. As of the Agreement Date, the only Subsidiaries are the
companies listed in Schedule 6.2 herein. Borrower owns 50 percent or more of the
issued and outstanding Capital Securities of each Project Subsidiary or such
Project Subsidiary is otherwise Controlled by Borrower.

 

§6.3 Solvency. Each Obligor is and will be Solvent after giving effect to the
transactions contemplated by the Credit Documents.

 

§6.4 Authorization and Compliance of Agreement and Note. Each Obligor has the
corporate power, and has taken all necessary corporate and other (including
stockholder and member, if necessary) action to authorize it to execute, deliver
and perform the Credit Documents to which it is a party in accordance with their
respective terms, to incur its other obligations under and each of the Credit
Documents to which it is a party and to borrow or guaranty (as the case may be)
hereunder. Each of the Credit Documents delivered on the Agreement Date has been
duly executed and delivered by the Obligor party thereto and is a legal, valid
and binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms. The execution, delivery and performance of the other
Credit Documents by each Obligor party thereto in accordance with their
respective terms, and the incurring of obligations thereunder by the Obligor, do
not and will not (a) require (i) any Governmental Approval or (ii) any consent
or approval of the stockholders or members of such Obligor that has not been
obtained, or adversely affect in any way the validity or enforceability of

26



any Credit Document , (b) violate or conflict with, result in a breach of, or
constitute a default under, (i) any Contract to which such Obligor is a party or
by which its or any of its properties may be bound, (ii) any Applicable Law,
unless in any such case the violation would not have a Material Adverse Effect
or adversely affect in any way the validity or enforceability of any Credit
Document or (iii) such Obligor’s articles of incorporation or organization or
its bylaws or operating agreement, or (c) result in or require the creation of
any Lien upon any assets of such Obligor (other than Permitted Liens).

 

§6.5 Litigation. Except as set forth on Schedule 6.5 hereto, as of the Agreement
Date there are not, in any court or before any arbitrator of any kind or before
or by any governmental or non-governmental body, any actions, suits or
proceedings, pending (or to the knowledge of Borrower overtly threatened in
writing), against or in any other way relating to or affecting any Obligor or
other Subsidiary, or the business or any property of any Obligor or other
Subsidiary, except actions, suits or proceedings that, if adversely determined,
would not (i) result in liability more than $150,000.00 above the amount of
insurance coverage in effect with respect thereto or (ii) have a Material
Adverse Effect.

 

§6.6 Burdensome Provisions. No Obligor is a party to or bound by any Contract
that is likely to have a Material Adverse Effect.

 

§6.7 No Material Adverse Change or Event. Between the date of the financial
statement most recently provided by Borrower to Bank and the Agreement Date, no
change in the business, assets, liabilities, financial condition or results of
operations of Borrower or its Subsidiaries has occurred, and no event has
occurred or failed to occur, which has had or constituted or would reasonably be
expected to have or constitute, either alone or in conjunction with all other
such changes, events and failures, a Material Adverse Effect.

 

§6.8 No Adverse Fact. No fact or circumstance is known to Borrower as of the
date hereof which Bank could not reasonably be expected to be aware of and
which, either alone or in conjunction with all other such facts and
circumstances, has had a Material Adverse Effect that has not been set forth or
referred to in the financial statements referred to in §9.1 or in a writing
specifically captioned “Disclosure Statement” and delivered to Bank prior to the
date hereof. If a fact or circumstance disclosed in such financial statements or
Disclosure Statement, or if an action, suit or proceeding disclosed in Schedule
6.5, should in the future have or constitute a Material Adverse Effect upon
Borrower or any Subsidiary or upon this Agreement or any other Credit Document,
such Material Adverse Effect shall be a change or event subject to §6.8
notwithstanding such disclosure.

 

§6.9 Title to Properties. Borrower has, as of the date of such financial
statements or Forms 10-Q or 10-K, as the case may be, title to its properties
reflected on the financial statements referred to in §9 or its most recent Form
10-Q or Form 10-K subject to no Liens or material adverse claims except
Permitted Liens.

 

§6.10 Patents. Trademarks, Etc. Borrower and Subsidiaries each owns, or is
licensed or otherwise has the lawful right to use, all Intellectual Property
used in or necessary for the conduct of its business as currently in any
material respect conducted. To Borrower’s knowledge, the use of such
Intellectual Property by Borrower or such Subsidiary does not infringe on the
rights of any Person.

 

§6.11 Margin Stock; Etc. The proceeds of the Advances will be used by Borrower
and Project Subsidiaries only for the purposes expressly authorized herein. None
of such

27



proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock or for the purpose of reducing or retiring any Debt
which was originally incurred to purchase or carry margin stock or for any other
purpose which might constitute any of the Advances a “purpose credit” within the
meaning of Regulation U. Neither Borrower nor any agent acting in its behalf has
taken or will take any action which might cause this Agreement or any of the
documents or instruments delivered pursuant hereto to violate any regulation of
the Board of Governors of the Federal Reserve Board or to violate the Securities
Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, or
any state securities laws, in each case as in effect on the date hereof.

 

§6.12 Investment Company. Borrower is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. §80a-1, et seq.). The application of the proceeds of
the Advances and repayment thereof by Borrower and the performance by Borrower
of the transactions contemplated by the Credit Documents will not violate any
provision of that statute, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder, in each case as in effect on the
date hereof.

 

§6.13 ERISA.

 

(a) Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder and in material compliance with all Foreign Benefit Laws with respect
to all Employee Benefit Plans except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired and except for circumstances where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Each Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code has been
determined to be exempt under Section 501(a) of the Code. No material liability
has been incurred by Borrower or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties with respect to any Employee Benefit Plan or any
Muitiemployer Plan;

 

(b) Neither Borrower nor any ERISA Affiliate has (i) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject any such Employee Benefit Plan or trust to a
material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (ii) incurred any material accumulated
funding deficiency with respect to any Employee Benefit Plan, whether or not
waived, or any other material liability to the PBGC which remains outstanding,
other than the payment of premiums (and there are no premium payments which are
due and unpaid which could reasonably be expected to have a Material Adverse
Effect), (iii) failed to make a required material contribution or payment to a
Multiemployer Plan, or (iv) failed to make a material required installment or
other required payment under Section 412 of the Code, Section 302 of ERISA or
the terms of such Employee Benefit Plan;

 

(c) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither Borrower nor any
ERISA Affiliate has incurred any unpaid withdrawal liability with respect to any
Multiemployer Plan;

 

(d) The present value of all vested accrued benefits under each Employee Benefit
Plan which is subject to Title IV of ERISA, did not, as of the most recent
valuation date for each

28



such plan, exceed the then current value of the assets of such Employee Benefit
Plan allocable to such benefits;

 

(e) Each Employee Benefit Plan maintained by Borrower or any ERISA Affiliate,
has been administered in accordance with its terms in all material respects and
is in compliance in all material respects with all applicable requirements of
ERISA and other Applicable Law, except for circumstances where the failure to
comply or accord could not reasonably be expected to have a Material Adverse
Effect;

 

(f) The making of the Advances will not involve any prohibited transaction under
ERISA which is not subject to a statutory or administrative exemption; and

 

(g) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of Borrower after due inquiry, is threatened concerning or
involving any Employee Benefit Plan.

 

§6.14 No Default. As of the Agreement Date, to the best of Borrower’s knowledge,
there exists no Default or Event of Default.

 

§6.15 Hazardous Materials. Each Obligor 1s 1n compliance with all applicable
Environmental Laws in all material respects. Borrower has not been notified in
writing of any action, suit, proceeding or investigation which, and Borrower is
not aware of any facts which, (a) calls into question, or could reasonably be
expected to call into question, compliance by any Obligor with any Environmental
Laws, (b) seeks to suspend, revoke or terminate any license, permit or approval
necessary for the generation, handling, storage, treatment or disposal of any
Hazardous Material, or (c) seeks to cause any property of any Obligor to be
subject to any restrictions on ownership, use, occupancy or transferability
under any Environmental Law to which such Obligor is not currently subject,
which in the case of any matter described in items (a), (b) or (c) above would
result in a Material Adverse Effect.

 

§6.16 Employment Matters. (a) Except as set forth in Schedule 6.16, none of the
employees of Borrower or any Subsidiary is subject to any collective bargaining
agreement and there are no strikes, work stoppages, election or decertification
petitions or proceedings, unfair labor charges, equal opportunity proceedings,
or other material labor/employee related controversies or proceedings pending
or, to the best knowledge of Borrower, overtly threatened in writing against
Borrower or any Subsidiary or between Borrower or any Subsidiary and any of its
employees, other than those which would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect; and

 

(b) Except as set forth in Schedule 6.16 or to the extent a failure to maintain
compliance would not have a Material Adverse Effect, Borrower and each
Subsidiary are in compliance in all respects with all Applicable Law pertaining
to labor or employment matters, including without limitation those pertaining to
wages, hours, occupational safety and taxation and there is neither pending nor
to Borrower’s knowledge overtly threatened in writing any litigation,
administrative proceeding nor, to the knowledge of Borrower, any investigation,
in respect of such matters which, if decided adversely, would individually or in
the aggregate have a Material Adverse Effect.

 

§6.17 RICO. Neither Borrower nor any Subsidiary is engaged in or has engaged in
any course of conduct that would subject any of its properties to any Lien,
seizure or other

29



forfeiture under any criminal law, racketeer influenced and corrupt
organizations law (civil or criminal) or other similar laws.

 

§6.18 Permitted Condominium Units. Schedule 6.18 sets forth a true and complete
list of the Permitted Condominium Units owned by Permitted Real Estate
Subsidiary. Borrower shall update Schedule 6.18 by written notice to Bank
promptly upon any change to the information set forth therein.

 

§7. CERTAIN GENERAL COVENANTS.

 

As long as this Agreement is in effect, unless Bank shall otherwise consent in
writing, Borrower shall perform and observe the following:

 

§7.1 Preservation of Existence and Properties, Scope of Business, Compliance
with Law, Payment of Taxes and Claims. (a) Preserve and maintain its corporate
existence and all of its other franchises, licenses, rights and privileges, (b)
preserve, protect and obtain all Intellectual Property, and preserve and
maintain in good repair, working order and condition all other properties,
required for the conduct of its business as presently conducted, all in
accordance with customary and prudent business practices, (c) engage only in the
business in which it is engaged as of the Agreement Date and related businesses
that in Bank’s reasonable judgment are closely related thereto, provided, that
Permitted Real Estate Subsidiary may acquire fee simple title to, own, lease
after the acquisition of fee simple title to, and sell, fee simple title to
Permitted Condominium Units from time to time (the “Permitted Condominium
Business”), in each case, to the extent permitted by and subject to the terms
and conditions of this Agreement, including, without limitation, §7.15, §7.16,
and §7.17, (d) comply with all Applicable Laws (including all Environmental Laws
and all racketeer influenced and corrupt organizations law), (e) except to the
extent permitted otherwise in §§7.4(a) and 7.4(b), pay or discharge when due all
Taxes owing by it or imposed upon its property (for the purposes of this clause,
such Taxes shall be deemed to be due on the date after which they become
delinquent), and all liabilities which might become a Lien (other than a
Permitted Lien) on any of the Collateral, (f) take all action and obtain all
Governmental Approvals required so that its obligations under the Credit
Documents will at all times be valid and binding and enforceable in accordance
with their respective terms, and (g) obtain and maintain all licenses, permits
and approvals of Governmental Authorities and as are required for the conduct of
its business as presently conducted, except where failure to do any of the
foregoing would not have a Material Adverse Effect.

 

§7.2 Insurance. Maintain property, liability and flood insurance with
responsible insurance companies acceptable to Bank against such risks and in
such amounts as is customarily maintained by similar businesses or as may be
required by Applicable Law or the Security Agreements.

 

§7.3 Use of Proceeds. Use each Advance only for the purposes described in §2.3
and refrain from using proceeds of any Advance to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U) or to extend credit to others
for the purpose of purchasing or carrying any margin stock. If requested by
Bank, Borrower shall furnish to Bank statements in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U.

30



§7.4 Liens. Not incur, create or permit to exist any Lien with respect to any of
the Collateral or Real Estate now owned or hereafter acquired by Borrower or any
Subsidiary, other than the following (“Permitted Liens”):

 

(a) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims which either are not yet delinquent or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;

 

(b) statutory and contractual Liens of landlords, carriers, warehousemen,
mechanics or materialmen on Borrower’s equipment and inventory and other Liens
on such equipment and inventory imposed by law or created in the ordinary course
of business for amounts either which are not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;

 

(c) Liens incurred or deposits made in the ordinary course of business
(including without limitation surety bonds and appeal bonds) in connection with
workers’ compensation, Taxes, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
Contracts (other than for the repayment of Debt), statutory obligations and
other similar obligations or arising as a result of progress payments under
government Contracts;

 

(d) easements (including reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other restrictions, charges or encumbrances (whether or not
recorded), which do not interfere materially with the ordinary conduct of the
business of Borrower and the Subsidiaries taken as a whole and which do not
materially detract from the value of the property to which they attach or
materially impair the use thereof to Borrower and the Subsidiaries;

 

(e) Liens for an amount less than $1,000.00 in any one instance and less than
$5,000.00 in the aggregate.

 

§7.5 Merger and Consolidation. (a) Not consolidate with or merge into any other
Person, or (b) permit any other Person to merge into it, or (c) liquidate,
wind-up or dissolve or sell, transfer or lease or otherwise dispose of all or a
substantial part of its assets; provided, however, after notice thereof to Bank,
(i) any Subsidiary may merge, sell, transfer, lease or otherwise dispose of, all
or substantially all of its assets into or consolidate with Borrower or any
Subsidiary wholly owned by Borrower, (ii) any Subsidiary may liquidate, windup
or dissolve so long as all of its assets (subject to its liabilities) are
transferred to Borrower or to another Subsidiary, (iii) any other Person may
merge into or consolidate with Borrower or any Subsidiary wholly owned by
Borrower.

 

§7.6 Debt. Not incur or allow to exist Debt (excluding Debt described on
Schedule 7.6 and Debt owed to Bank) in excess of $100,000.00 at any one time
outstanding in the aggregate, and not incur or allow to exist any Debt in
connection with any Permitted Condominium Unit other than Debt resulting from a
Condominium Acquisition Advance.

 

§7.7 Compliance with ERISA. With respect to any Pension Plan, Employee Benefit
Plan or Multiemployer Plan, not:

31



(a) permit the occurrence of any Termination Event which would result in a
material liability on the part of Borrower or any ERISA Affiliate to the PBGC;
or

 

(b) permit the present value of all benefit liabilities under all Pension Plans
to exceed the current value of the assets of such Pension Plans allocable to
such benefit liabilities; or

 

(c) permit any material accumulated funding deficiency (as defined in Section
302 of ERISA and Section 412 of the Code) with respect to any Pension Plan,
whether or not waived; or

 

(d) fail to make any contribution or payment to any Multiemployer Plan which
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto; or

 

(e) engage, or permit Borrower or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 or ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed and which would reasonably be
expected to result in a Material Adverse Effect; or

 

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to Borrower or any
ERISA Affiliate or increase the obligation of Borrower or any ERISA Affiliate to
a Multiemployer Plan where such establishment or amendment would reasonably be
expected to result in a Material Adverse Effect; or

 

(g) fail, or permit any ERISA Affiliate to fail, to establish, maintain and
operate each Employee Benefit Plan in compliance in all material respects with
the provisions of ERISA, the Code and all other Applicable Law and
interpretations thereof.

 

§7.8 Fiscal Year. Not change its Fiscal Year.

 

§7.9 Dissolution, etc. Not wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution.

 

§7.10 Limitations of Sales and Leasebacks. Not enter into any arrangement with
any Person providing for the leasing by Borrower or any Subsidiary of real or
personal property, whether now owned or hereafter acquired in a related
transaction or series of related transactions, which has been or is to be sold
or transferred by Borrower or any Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Borrower or any Subsidiary.

 

§7.11 Change in Control. Not cause or permit to occur any Change of Control or
Material Management Change.

 

§7.12 Negative Pledge Clauses. Not enter into or cause, suffer or permit to
exist any agreement with any Person other than Bank pursuant to this Agreement
or any other Credit Documents which prohibits or limits the ability of Borrower
or any Subsidiary to create, incur, assume or suffer to exist any Lien upon any
of its property, except in connection with Permitted Liens.

32



§7.13 Intellectual Property. Not sell, assign, encumber or otherwise dispose of
any of its Intellectual Property, except for the licensing of Intellectual
Property in the ordinary course of business and sales, assignments or other
dispositions of Intellectual Property no longer used or useful in Borrower’s
business; and maintain each Trademark useful in its business.

 

§7.14 Deposit Relationship. Maintain with Bank a cash concentration account for
cash needed above regular operations plus any other amount needed for
performance of this Agreement and the Notes.

 

§7.15 Permitted Real Estate Business. Ensure that Permitted Real Estate
Subsidiary shall not acquire or own any (i) real property, other than Permitted
Condominium Units owned by Permitted Real Estate Subsidiary in fee simple
absolute; or (ii) personal property other than personal property related to the
ownership of the Permitted Condominium Units and operation thereof.

 

§7.16 Compliance with Condominium Laws. Cause Permitted Real Estate Subsidiary
to comply with all Applicable Laws in respect of the Permitted Real Estate
Business, including, without limitation, all federal and state securities laws,
and to comply with all requirements of the Declaration of Condominium.

 

§7.17 Cash Flow Cap. Ensure that the aggregate amount of expenditures in respect
of acquisitions by Permitted Real Estate Subsidiary of Permitted Condominium
Units does not exceed $1,000,000 during any Fiscal Year.

 

§7.18 Condominium Debt and Liens. Ensure that Permitted Real Estate Subsidiary
does not incur, create or permit to exist (i) any Debt owed by it (including,
without limitation, any Debt owed by it in respect of any Permitted Condominium
Unit) (other than Debt resulting from a Condominium Acquisition Advance), or
(ii) any Lien on any of its assets other than a Lien on a Permitted Condominium
Unit securing the Condominium Acquisition Advance through which that Permitted
Condominium Unit was financed.

 

§7.19 Subsidiaries. Cause each Subsidiary to comply with each covenant contained
in this §7 as though references therein to Borrower were references to such
Subsidiary.

 

§8. CERTAIN FINANCIAL COVENANTS.

 

§8.1 Tangible Net Worth. As long as this Agreement is in effect, Borrower shall
maintain a Tangible Net Worth of not less than $22,000,000.00. Borrower’s
compliance or non-compliance with this covenant shall be tested at least
quarterly at the end of each Fiscal Period using the statements described in
§9.1(a) and §9.1(b).

 

§8.2 Fixed Charge Coverage Ratio. As long as this Agreement is in effect,
Borrower shall maintain a Fixed Charge Coverage Ratio of not less than 1.1:1.
Borrower’s compliance or non-compliance with this covenant shall be tested
quarterly for each Fiscal Period on a trailing 12-month basis using the
statements described in §9.1(a) and §9.1(b).

 

§8.3 Net Income. As long as this Agreement is in effect, Borrower shall maintain
a Net Income Attributable to Borrower and Subsidiaries of not less than
$2,000,000.00.

33



Borrower’s compliance or non-compliance with this covenant shall be tested
annually for each Fiscal Year using the statements described in §9.1(a).

 

§9. INFORMATION.

 

§9.1 Financial Statements and Information to be Furnished. As long as this
Agreement is in effect, Borrower shall deliver to Bank:

 

(a) Year-End Statements; Accountants’ and Officer’s Certificates. As soon as
available and in any event no later than that date which is the later of: (x) 90
days after the end of each Fiscal Year and (y) the filing of Borrower’s Form
10-K if an extension was properly filed with the Securities and Exchange
Commission and such Form 10-K is filed within the permitted extension (or, in
the case of the certificates specified in clause (ii) below 120 days after the
end of each Fiscal Year), (i) consolidated balance sheets of Borrower and the
Subsidiaries as at the end of each Fiscal Year, and the notes thereto, and
related consolidated statements of income, shareholders’ equity and cash flow,
and the respective notes thereto, for such Fiscal Year, setting forth
comparative financial statements for the preceding Fiscal Year, all prepared in
accordance with GAAP applied on a Consistent Basis and containing, with respect
to the financial statements, opinions of independent certified public
accountants of national standing selected by Borrower and reasonably acceptable
to Bank, which are unqualified as to the scope of the audit performed and as to
the “going concern” status of Borrower and the Subsidiaries and without any
exception and (ii), within 30 days thereafter, a certificate signed by an
Authorized Representative and demonstrating compliance with §§8.1, 8.2 and 8.3
and Borrower’s other covenants herein.

 

(b) Quarterly Statements; Officer’s Certificates. As soon as available and in
any event within 45 days after the end of each Fiscal Period, (i) consolidated
balance sheets of Borrower and the Subsidiaries as of the end of such Fiscal
Period and related consolidated statements of income, shareholders’ equity and
cash flow, all prepared in accordance with GAAP (except for normal year-end
adjustments) and (ii) within 30 days thereafter, a certificate signed by an
Authorized Representative and demonstrating compliance with §§8.1, 8.2 and 8.3
and Borrower’s other covenants herein.

 

(c) Annual Projections. As soon as available and in any event within 120 days
after the end of each Fiscal Year, projections for the succeeding two (2) Fiscal
Years including a balance sheet, income statement and statement of cash flow,
all on a consolidated basis.

 

(d) Additional Materials.

 

(i) Promptly upon Borrower’s becoming aware thereof, notice of each federal
statutory Lien, tax or other state or local government Lien or other Lien (other
than Permitted Liens) filed against the property of Borrower or any Subsidiary;

 

(ii) From time to time and within a reasonable time after Bank’s request, such
data, certificates, reports, statements, or further information regarding this
Agreement, any other Credit Document, any Credit Extension, any Collateral or
any other transaction contemplated hereby, or the business, assets, liabilities,
financial condition, results of operations or business prospects of Borrower and
the Subsidiaries, as Bank may request, in each case in form and substance, with
a degree of detail, and certified in a manner, reasonably satisfactory to Bank.

34



(e) Notice of Defaults, Litigation and other Matters. Promptly after Borrower
obtains knowledge thereof, notice of: (i) any Default; (ii) the commencement of
any action, suit or proceeding or investigation in any court or before any
arbitrator of any kind or by or before any Governmental Authority or
non-governmental body against or in any other way relating adversely to or
materially adversely affecting (A) Borrower or any Subsidiary, or any of its
businesses or properties, that, if adversely determined, singly would result in
liability more than $150,000.00 above the amount covered by insurance or (2)
otherwise would, singly or in the aggregate, have a Material Adverse Effect, or
(B) in any material way this Agreement or the other Credit Documents or any
transaction contemplated hereby or thereby; (iii) any amendment of the articles
of incorporation or bylaws of Borrower or of the articles of incorporation,
bylaws, certificate of formation or operating agreement of any Subsidiary; and
(iv) any significant material adverse development in any lawsuits described in
Schedule 6.5.

 

§9.2 Accuracy of Financial Statements and Information.

 

(a) Historical Financial Statements. Borrower hereby represents and warrants to
Bank: (i) that the financial statements heretofore furnished to Bank are
complete and correct and present fairly in all material respects, in accordance
with GAAP applied on a Consistent Basis throughout the periods involved, the
financial position of Borrower and the Subsidiaries on a consolidated basis as
at their respective dates and the results of operations, retained earnings and,
as applicable, the changes in financial position or cash flows of Borrower and
Subsidiaries for the respective periods to which such statements relate, and
(ii) that, except as disclosed or reflected in such financial statements,
Borrower and the Subsidiaries have no liabilities, contingent or otherwise, nor
any unrealized or anticipated losses as of the respective date(s) of such
financial statements and required to be included in such financial statements,
that, singly or in the aggregate, have had or are likely to have a Material
Adverse Effect.

 

(b) Future Financial Statements. All financial statements delivered pursuant to
§9.1, shall be complete and correct and present fairly in all material respects,
in accordance with GAAP applied on a Consistent Basis (except to the extent Bank
approves in writing any departures from GAAP), the financial position of
Borrower and the Subsidiaries, as at their respective dates and the results of
operations, retained earnings, and cash flows of Borrower and the Subsidiaries
for the respective periods to which such statements relate, and their furnishing
to Bank shall constitute a Representation and Warranty by Borrower made on the
date they are furnished to Bank to that effect and to the further effect that,
except as disclosed or reflected in such financial statements, as at the
respective dates thereof, Borrower and its Subsidiaries, to Borrower’s
knowledge, had no liability, contingent or otherwise, nor any unrealized or
anticipated loss as of the respective date(s) of such financial statements and
required to be included in such financial statements, that, singly or in
aggregate, has had or is likely to have a Material Adverse Effect.

 

(c) Historical Information. Borrower hereby represents and warrants to Bank
that, to Borrower’s actual knowledge, all Information furnished to Bank in
writing by or at the direction of Borrower prior to the Agreement Date in
connection with or pursuant to this Agreement and the relationship established
hereunder, at the time it was so furnished, but in the case of Information dated
as of a prior date, as of such date, (i) in the case of any such prepared in the
ordinary course of business, was complete and correct in all material respects
in the light of the purpose prepared, and, in the case of any such the
preparation of which was requested by Bank, was complete and correct in all
material respects to the extent necessary to give Bank true and accurate
knowledge of the subject matter thereof, (ii) did not contain any untrue
statement of a material fact, and (iii) did not omit to state a material fact
necessary in order to make the

35



statements contained therein not misleading in the light of the circumstances
under which they were made; provided, however, Borrower represents and warrants
that all plans, projections and forecasts of future events or future financial
results were prepared to the best of Borrower’s knowledge, but does not
represent or warrant the achievement of the future results or the occurrence of
the future events.

 

(d) Future Information. All Information furnished to Bank in writing by or at
the direction of Borrower on and after the Agreement Date in connection with or
pursuant to this Agreement or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement, to Borrower’s actual
knowledge, shall, at the time it is so furnished, but in the case of Information
dated as of a prior date, as of such date, (i) in the case of any such prepared
in the ordinary course of business, be complete and correct in all material
respects in the light of the purpose prepared, and, in the case of any such
required by the terms of this Agreement or the preparation of which was
requested by Bank, be complete and correct in all material respects to the
extent necessary to give Bank true and accurate knowledge of the subject matter
thereof, (ii) not contain any untrue statement of a material fact, and (iii) not
omit to state a material fact necessary in order to make the statements
contained therein not misleading, and the furnishing of them to Bank shall
constitute a Representation and Warranty by Borrower made on the date they are
furnished to Bank to the effect specified in clauses (i), (ii) and (iii);
provided, however, that as to all plans, projections and forecasts of future
events or future financial results Borrower does not represent or warrant the
achievement of the future results or the occurrence of the future events.

 

§9.3 Additional Agreements Relating to Disclosure. As long as this Agreement is
in effect, Borrower shall perform and observe the following:

 

(a) Accounting Methods and Financial Records. Maintain a system of accounting,
and keep such books, records and accounts (which shall be true and complete), as
may be required or necessary to permit (i) the preparation of financial
statements required to be delivered pursuant to §9.1 and (ii) the determination
of Borrower’s compliance with the terms of this Agreement and the other Credit
Documents.

 

(b) Visits and Inspections. Permit representatives (whether or not officers or
employees) of Bank, from time to time during normal business hours, and as often
as may be reasonably requested, to (i) visit and, upon reasonable prior notice,
inspect any properties of Borrower and the Subsidiaries, (ii) inspect and make
extracts from the books and records (including but not limited to management
letters prepared by Borrower’s independent accountants), (iii) discuss with
principal officers of Borrower and the Subsidiaries and the independent
accountants of each the businesses, assets, liabilities, financial conditions,
results of operations and business prospects of Borrower and the Subsidiaries
and (iv) inspect the Collateral and the premises upon which any thereof is
located, and verify the amount, quality, quantity, value and condition thereof
of, or any other matter relating thereto.

 

§10. DEFAULT.

 

§10.1 Events of Default. Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it is voluntary or
involuntary, or within or without the control of Borrower, or is effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority or quasi-governmental body:

36



(a) Borrower fails to pay when due any amount in respect of principal of or
interest on any Advance or any Note or any amount owing with respect to an SBLC;
or Borrower fails to pay when due any other Obligation which failure is not
cured within any applicable cure period; or

 

(b) Any Representation and Warranty at any time proves to have been incorrect,
misleading or incomplete when made or deemed made; or

 

(c) Borrower defaults in the performance or observance of any covenant contained
in §8 or §9 hereof; or

 

(d) Borrower defaults in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than a default
described in §10.1(a) or (c)) and, if the default is reasonably capable of being
cured, such default shall remain uncured for a period of 30 days after written
notice thereof to Borrower; or

 

(e) Any Obligor defaults in the performance or observance of any term, covenant,
condition or agreement contained in any Credit Document (other than this
Agreement) and, if the default is reasonably capable of being cured, such
default remains uncured for a period of 30 days after written notice thereof to
Borrower or such Obligor; or

 

(f) (i) Borrower or any Subsidiary (A) commences a voluntary case under the
Federal bankruptcy laws (as now or hereafter in effect) or under any other
bankruptcy or insolvency law of any jurisdiction, (B) files a petition seeking
to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, (C) consents to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other laws, (D) applies for, or consent to, or fails to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its assets, domestic or foreign, (E) admits in writing its
inability to pay, or generally not be paying, its debts (other than those that
are the subject of bona fide disputes) as they become due, (F) makes a general
assignment for the benefit of creditors, or (G) takes any corporate action for
the purpose of effecting any of the foregoing; or

 

(ii) A case or other proceeding is commenced against Borrower or any Subsidiary
in any court of competent jurisdiction seeking (A) relief under the Federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of Borrower or any Subsidiary of all or any
substantial part of the assets, domestic or foreign, of Borrower or such
Subsidiary or, and, in each case, such case or proceeding shall continue
undismissed or unstayed for a period of 60 days, or an order granting the relief
requested in such case or proceeding against Borrower or such Subsidiary
(including, but not limited to, an order for relief under such Federal
bankruptcy laws) shall be entered; or

 

(g) A judgment or order for the payment of money in an amount that exceeds by
$150,000.00 the amount of insurance coverage applicable thereto is entered
against Borrower or any Subsidiary by any court and either (A) such judgment or
order shall continue undischarged and/or unbonded or unstayed for a period of 30
days or (B) enforcement proceedings shall have been commenced upon such judgment
or order; or

37



(h) Any Obligor makes any written statement or brings any action challenging the
enforceability or binding effect of any of the Credit Documents; or

 

(i) The dissolution of any Obligor occurs, except as expressly permitted herein;
or

 

U) A Change of Control or a Material Management Change occurs; or

 

(k) Borrower or any Subsidiary engages, or is indicated for engaging, in any
conduct or activity that constitutes a felony (or the equivalent thereof under
Applicable Law); or

 

(I) All or a substantial part of the Collateral is nationalized, expropriated,
seized or otherwise appropriated, or custody or control of such property or of
any Collateral or Real Estate is assumed by any Governmental Authority or any
court of competent jurisdiction at the instance of any Governmental Authority
and the same has or is reasonably likely to have a Material Adverse Effect; or

 

(m) Borrower breaches any of the material terms or conditions of any agreement
under which any Rate Hedging Obligation is created and such breach continues
beyond any applicable grace period, or any action is taken by Borrower to
discontinue (except with the consent of Bank if it is a counterparty to such
agreement) or assert the invalidity or unenforceability of any such agreement or
Rate Hedging Obligation; or

 

(n) Bank fails or ceases to have a perfected, first-priority (subject to
Permitted Liens) security interest in any of the Collateral; or

 

(o) Bank determines in good faith that it is insecure, that a material adverse
change in any Obligor’s financial condition has occurred, or that any Obligor’s
ability to perform its or his obligations under any Credit Document has been
materially impaired; or

 

(p) There occurs an Event of Default under or as defined in any agreement made
by an Obligor with or in favor of Bank with respect to an SBLC; or

 

(q) A Project Subsidiary’s lease of a Restaurant is terminated; or

 

(r) Borrower or any Project Subsidiary defaults in the payment of any Debt in
excess of $100,000.00; or

 

(s) Borrower or any Project Subsidiary makes any transfer of assets owned by it
for less than their equivalent value; or

 

(t) There occurs an Event of Default as that term is defined in any credit
agreement, security agreement, note or mortgage made by Borrower or a Subsidiary
with or in favor of Bank (other than a Credit Document), including, but not
limited to, an Event of Default as that term is defined in the Term Credit
Agreement.

 

§10.2 Remedies. (a) If and at any time after a Default occurs, Bank’s obligation
to make Advances hereunder shall, at Bank’s sole option, be suspended; provided,
however, if Borrower cures such event or condition to Bank’s satisfaction prior
to its becoming an Event of Default, such obligation shall be reinstated. Upon
the occurrence of an Event of Default, Bank’s obligation to make Advances
hereunder shall, at Bank’s option, terminate.

38



(b) At any time after the occurrence of an Event of Default, Bank may, by notice
to Borrower, (i) declare the Notes and all Advances and interest accrued thereon
and all other amounts (including contingent obligations) owing under the Credit
Documents to be immediately due and payable, whereupon the Notes, all Advances,
all such interest and all such other amounts shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are expressly waived by Borrower and (ii) direct Borrower to pay to
Bank as cash collateral an amount equal to 105 percent of the maximum amount
that may potentially be drawn or required to be paid under SBLCs then
outstanding or open, whereupon such amount shall be and become immediately due
and payable; provided, however, that upon the occurrence of an Event of Default
described in §10.1(f), such obligation of Bank shall automatically terminate,
the Notes, all Advances, all such interest and all such other amounts shall
automatically become and be due and payable in full without presentment, demand,
protest or notice of any kind and the aforesaid amount of cash collateral shall
automatically become and be due and payable in full without demand or notice.

 

§10.3 No Waiver; Remedies Cumulative. No failure on the part of Bank to
exercise, and no delay in exercising, any right under any Credit Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under any Credit Document preclude any other or further exercise thereof
or the exercise of any other right. The remedies provided in the Credit
Documents are cumulative and not exclusive of any remedies provided by
Applicable Law or the other Credit Documents.

 

§11. MISCELLANEOUS.

 

§11.1 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or other Credit Document, nor consent to any departure by Borrower therefrom,
shall in any event be effective unless the amendment or waiver is in writing and
signed by the party against whom enforcement is sought and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

§11.2 Costs. Expenses and Taxes. Borrower shall pay (or, if already paid,
reimburse Bank for) on demand: (a) all reasonable costs and expenses in
connection with the preparation, execution, delivery, filing, recording and
administration of the Credit Documents, including the reasonable fees and
out-of-pocket expenses of counsel for Bank, with respect thereto, with respect
to any modifications thereof, with respect to reviewing and evaluating any
Collateral and with respect to advising Bank as to its rights and
responsibilities under the Credit Documents after an Event of Default or
Default, (b) all costs and expenses (including reasonable counsel fees and
expenses, including those incurred at the appellate level and in any insolvency
proceedings) in connection with the enforcement of the Credit Documents, and
(c), without limiting the generality of clause (a) above, all surveying costs,
all appraisal fees, all environmental review costs, all title insurance
premiums, all search costs, all filing fees and all Collateral inspection
expenses. Bank is hereby irrevocably authorized (but not required) to deduct any
of the foregoing items from any account of Borrower with Bank or to make an
Advance to pay for it (whether or not requested); provided, that Bank shall
provide to Borrower a statement of such items before any such deduction. In
addition, Borrower shall pay on demand any and all documentary stamp,
intangibles and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing or recording of the Credit
Documents or in connection with any Advances, and agrees to indemnify and save
Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees.
Without limiting the force or effect of the immediately preceding sentence,
Borrower hereby authorizes Bank to deduct from the amount

39



of any Advance that is disbursed to Borrower the amount of any intangibles or
documentary stamp tax that may be payable in connection with such Advance.

 

§11.3 Certain Collateral. As security for all Obligations, Borrower hereby
grants Bank a continuing lien on and security interest in all deposit accounts
(whether now existing or hereafter established) of Borrower with Bank or any
affiliate thereof and all other property of Borrower that is now or hereafter
owed by or in the possession or control of any branch or affiliate of Bank. At
any time after an Event of Default, Bank may set off and apply any such deposit
accounts against any and all obligations of Borrower under the Credit Documents,
provided Bank shall have made demand on Borrower under a Credit Document. Bank
shall endeavor to promptly notify Borrower after any such setoff has been made
but shall not be liable to Borrower for failing to do so.

 

§11.4 No Joint Venture. Nothing contained in any Credit Document shall be deemed
or construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or joint venture or of any
association between Bank and Borrower other than the relationship of creditor
and debtor.

 

§11.5 Survival. All covenants, agreements and Representations and Warranties
made by Borrower in this Agreement shall, notwithstanding any investigation by
Bank, be deemed material and have been relied upon by Bank and shall survive the
execution and delivery to Bank of this Agreement.

 

§11.6 Further Assurances. Borrower shall, upon the request of Bank, execute and
deliver such further documents and do such further acts as Bank may reasonably
request in order to fully effectuate the purposes of any Credit Document. In
addition, without limiting the generality of the foregoing, Borrower shall
promptly do (and shall cause any Obligor to do) whatever Bank requests to cure
any obvious error (including any omission) in any of the Credit Documents.

 

§11.7 Sovereign Immunity; Government Interference. To the extent that Borrower
or a Subsidiary has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment in aid of execution, attachment prior to judgment, execution or
otherwise) with respect to itself or its property, Borrower hereby irrevocably
waives such immunity in respect of its obligations hereunder or any other Credit
Documents. In addition, Borrower hereby irrevocably waives, as a defense to any
action arising out of or relating hereto, the interference of any administrative
or governmental authority of the jurisdiction(s) in which Borrower is domiciled
or the impossibility of performance resulting from any law or regulation, or
from any change in the law or regulations, of such jurisdiction(s).

 

§11.8 Assignment. This Agreement may not be assigned by Borrower without Bank’s
prior written consent and any such assignment or attempted assignment without
such prior written consent shall be null and void. Bank, without Borrower’s
consent, but with prior written notice, may assign, in whole or in part, this
Agreement, any other Credit Documents and any Advances and, in connection
therewith, may make whatever disclosures regarding Borrower, any Subsidiaries or
any of the Collateral or Real Estate it considers desirable. This Agreement
shall be binding upon and shall inure to the benefit of Borrower’s and Bank’s
respective successors and assigns. With respect to Borrower’s successors and
assigns, such successors and assigns shall include any receiver, trustee or
debtor-in-possession of or for Borrower.

40



§11.9 Notices. All notices, requests, approvals, consents and other
communications provided for hereunder shall be in writing and hand-delivered by
a reputable national courier service such as FedEx, if to Borrower, at its
address at 85 Fifth Avenue, New York, New York 10003, Attention: Chief Financial
Officer, and if, to Bank, at its address at 1120 Avenue of the Americas, New
York, New York 10036-2790, Attention: General Counsel, or, as to each party, at
such other address as shall be designated by such party in a written notice to
the other party. All such communications shall, when hand-delivered, be
effective when received or refused except that notices to Bank shall not be
effective unless and until received by an officer of Bank.

 

§11.10 Taxes. All payments provided for herein or in any other Credit Documents
shall be made free and clear of any deductions for any present or future Taxes.
If any Taxes are imposed or required to be withheld from any payment, then, to
the extent such Taxes are generally paid by other borrowers of Bank, Borrower
shall (a) increase the amount of such payment so that Bank will receive a net
amount (after deduction of all Taxes) equal to the amount due hereunder and (b)
promptly pay all Taxes to the appropriate taxing authority for the account of
Bank and, as promptly as possible thereafter, send Bank an original receipt
showing payment thereof, together with such additional documentary evidence as
Bank may from time to time reasonably require. Borrower shall indemnify Bank
from and against any and all Taxes (irrespective of when imposed) and any
related interest and penalties that may become payable by Bank as a consequence
of Borrower’s failure to perform any of its obligations under the preceding
sentence.

 

§11.11 Entire Agreement. This Agreement and the other Credit Documents supersede
all prior negotiations, communications and agreements (written or oral),
discussions and correspondence concerning the subject matter hereof. Borrower
and Bank agree that any inconsistency or discrepancy between the provisions of
this Agreement and any other documentation evidencing the Obligations of
Borrower to Bank, shall be resolved in the manner most favorable to Bank.

 

§11.12 Counterparts; Electronic Transmission. This Agreement may be executed in
any number of counterparts, each of which, when so executed, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same Agreement. Delivery of any executed counterpart of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. Borrower acknowledges that information and documents
relating to this Agreement and the credit accommodations provided for herein may
be transmitted through electronic means.

 

§11.13 Patriot Act Notice; OFAC. Bank hereby notifies Borrower and the
Subsidiaries that pursuant to the requirements of the USA Patriot Act (Title Ill
of Pub. L. 107-56, signed into law October 26, 2001), as amended (the “Patriot
Act”), and Bank’s policies and practices, Bank is required to obtain, verify and
record certain information and documentation that identifies Borrower and the
Subsidiaries, which information includes the name and address of Borrower and
the Subsidiaries and such other information that will allow Bank to identify
Borrower and the Subsidiaries in accordance with the Patriot Act. Borrower
represents and covenants that neither it nor any Subsidiary will knowingly
become a person (individually, a “Prohibited Person” and collectively
“Prohibited Persons”) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, U.S. Department
of the Treasury (the “OFAC List”) or otherwise subject to any other prohibitions
or restriction imposed by laws, rules, regulations or executive orders,
including Executive Order No. 13224, administered by OFAC (collectively the
“OFAC Rules”). Borrower represents and

41



covenants that neither it nor any Subsidiary (a) is or will become directly or
indirectly owned or controlled by a Prohibited Person, (b) is acting or will
knowingly act for or on behalf of a Prohibited Person, (c) is (to Borrower’s
knowledge) otherwise associated with or will knowingly become associated with a
Prohibited Person, (d) is providing or will knowingly provide any material,
financial or technological support for or financial or other service to or in
support of acts of terrorism or a Prohibited Person. Borrower will not knowingly
transfer any interest in Borrower to a Prohibited Person and will ensure no
Subsidiary does so. Borrower shall immediately notify Bank if Borrower or any
Subsidiary has knowledge that any member or beneficial owner of Borrower or a
Subsidiary or any constituent entity thereof is or becomes a Prohibited Person
or (i) is indicted on or (ii) arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Borrower will not enter into
any transaction or undertake any activities related to the Credit Extensions in
violation of the federal Bank Secrecy Act, as amended (“BSA”), 31 U.S.C. §5311,
et seq. or any federal or state laws, rules, regulations or executive orders,
including, but not limited to, 18 U.S.C. §§1956, 1957 and 1960, prohibiting
money laundering and terrorist financing (collectively, “Anti-Money Laundering
Laws”) and will ensure no Subsidiary does so. Borrower shall (A) not use or
knowingly permit the use of any proceeds of the Credit Extensions in any way
that will violate either the OFAC Rules or Anti-Money Laundering Laws and will
ensure no Subsidiary does so, (B) comply and cause all of the Subsidiaries to
comply with applicable OFAC Rules and Anti-Money Laundering Laws, (C) provide
information as Bank may require from time to time to permit Bank to satisfy its
obligations under the OFAC Rules and/or the Anti-Money Laundering Laws and (D)
not knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the foregoing, and ensure that no Subsidiary does so.

 

§11.14 Severability. The prov1s1ons of this Agreement and each other Credit
Document are severable and if any provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall not in any manner affect or invalidate such provision in
any other jurisdiction or any other provision of any of the Credit Documents in
any jurisdiction.

 

§11.15 No Third-Party Reliance; Not a Fiduciary, Etc. (a) The agreements of Bank
hereunder are made solely for the benefit of Borrower and the benefit of Bank,
as applicable, and may not be relied upon or enforced by any other person.

 

(b) Borrower hereby acknowledges that Bank is acting pursuant to a contractual
relationship on an arm’s-length basis, and the parties hereto do not intend that
Bank act or be responsible as a fiduciary to Borrower, Borrower’s management,
stockholders, creditors or any other person. Borrower and Bank hereby expressly
disclaim any fiduciary relationship and agree each party is responsible for
making its own independent judgments with respect to any transactions entered
into between the parties. Borrower also hereby acknowledges that Bank has not
advised and is not advising Borrower as to any legal, accounting, regulatory or
tax matters, and that Borrower is consulting its own advisors concerning such
matters to the extent Borrower deems it appropriate.

 

§11.16 Further Assurances; Corrections of Defects. Borrower intending to be
legally bound hereby, agrees to promptly correct any defect, error or omission,
upon the request of Bank, which may be discovered in the contents of any of the
Credit Documents, or in the execution or acknowledgement hereof, and Borrower
shall execute, or re-execute, acknowledge and deliver such further instruments
and do such further acts as may be necessary or as may be reasonably requested
by Bank to satisfy the terms and conditions of the Credit Documents,

42



and all documents executed in connection therewith, including but not limited to
the recording, filing or perfecting of any document given for securing and
perfecting liens, mortgages, security interests and interests to secure the
obligations evidenced by the Credit Documents, and shall cause each Project
Subsidiary to do so.

 

§11.17 Usury Savings Clause. Borrower and Bank intend that interest not be
charged at a rate or in an amount exceeding the maximum rate or amount permitted
by Applicable Law. Should any interest or other charges paid or payable
hereunder result in the computation or earning of interest in excess of the
maximum rate or amount of interest permitted by Applicable Law, such excess
interest and charges shall be (and the same hereby are) waived by Bank, and the
amount of such excess paid shall be automatically credited against, and be
deemed to have been payments in reduction of, the principal then due hereunder,
and any portion of such excess paid which exceeds the principal then due
hereunder shall be paid by Bank to Borrower.

 

§11.18 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
conflicts-of-law rule or principle that would give effect to the law of another
jurisdiction.

 

§11.19 Jurisdiction. Borrower hereby irrevocably agrees that any action or
proceeding relating to any Credit Document that is brought by Bank may be tried
by the courts of the State of New York sitting in or for New York County, New
York, or the United States district courts sitting in or for such county.
Borrower hereby irrevocably submits, in any such action or proceeding, to the
non-exclusive jurisdiction of each such court and irrevocably waives the defense
of an inconvenient forum with respect to any such action or proceeding.

 

§11.20 Illegality. Bank shall have no obligation to make any Advance or issue
any SBLC if its doing so would or might violate any Applicable Law.

 

§11.21 Approvals and Consents. Bank may grant or deny any approval or consent
contemplated hereby in its reasonable discretion, except as otherwise provided
herein.

 

§11.22 No Representations Regarding Renewal, Etc. Borrower acknowledges that
Bank has not agreed with or represented to Borrower that the facility created
hereby will be renewed or extended past the Commitment Termination Date or that
any Advances will be made on or after the Commitment Termination Date.

 

§11.23 Indemnification; Limitation of Liability. Borrower shall indemnify and
hold harmless Bank and each of its affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, costs and expenses
(including without limitation reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including without limitation in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Credit Documents, any Collateral, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of any Advance or the manufacture, storage, transportation, release or
disposal of any Hazardous Material on, from, over or affecting any of the
Collateral or any of the assets, properties or operations of Borrower, any
Subsidiary or any predecessor in interest, directly or indirectly, except to the
extent such claim, damage, loss, liability, cost or expense results from such
Indemnified Party’s gross negligence or willful misconduct or willful breach of
this Agreement. In the case of an

43



investigation, litigation or other proceeding to which the indemnity in this
§11.23 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Borrower, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Borrower hereby waives and
agrees not to assert any claim against Bank, any of its affiliates, or any of
their respective directors, officers, employees, attorneys, agents and advisers,
on any theory of liability, for special, indirect, consequential, or punitive
damages arising out of or otherwise relating to the Credit Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of any Advance. To the extent that any of the indemnities required from
Borrower under this §11.23 are unenforceable because they violate any Applicable
Law or public policy, Borrower shall pay the maximum amount which it is
permitted to pay under Applicable Law.

 

§11.24 Acknowledgement, Waiver and Release. Borrower acknowledges that no
Default or Event of Default exists as of the date hereof under the Prior
Agreement, acknowledges that it has no defense, counterclaim or offset, or any
rights therefor, with respect to its obligations under the Prior Agreement or
any of the Credit Documents referred to therein, and waives and releases any
such defense, counterclaim or offset, or any rights therefor that it may have.
Neither this Agreement nor any of the other Credit Documents shall constitute a
novation of the indebtedness and security interests in effect on the date hereof
with respect to any of the Advances outstanding on the Agreement Date. BORROWER
HEREBY RELEASES BANK, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES
FROM ANY CLAIMS, CAUSES OF ACTION, COSTS OR EXPENSES ORIGINATING IN WHOLE OR IN
PART BEFORE THE DATE OF THIS AGREEMENT WITH RESPECT TO ANY ADVANCES, THE
DOCUMENTATION THEREFOR AND THE COLLATERAL THEREFOR.

 

§11.25 Reaffirmation of Liens. Borrower hereby ratifies, confirms and reaffirms
the grant by it of all liens and security interests in the Borrower Collateral
and its obligations under each and any security agreement, pledge agreement and
other Credit Document heretofore made in favor of Bank, hereby confirms that
this Agreement does not constitute a novation, payment or termination of the
Obligations and the other Credit Documents as in effect prior to the Agreement
Date and hereby confirms that all of the Borrower Collateral will continue to
secure the payment and performance of all of the Obligations (including as any
such Obligations may be amended, extended, renewed or replaced under this
Agreement). Without limiting the generality of the foregoing, that certain
Amended and Restated Security Agreement, dated October 21, 2015, made by
Borrower in favor of Bank shall henceforth secure without limitation, and the
term “the Obligations” as used therein shall henceforth include without
limitation, all obligations of Borrower now or hereafter existing under this
Agreement, the Term Credit Agreement, the Notes and the Term Facility Notes.
Furthermore, Borrower agrees and acknowledges that the provisions of that
certain Amended and Restated Control Agreement, dated as of October 21, 2015, by
and among Borrower, Ark Las Vegas Restaurant Corp., Bank and Davidoff Hutcher &
Citron, LLP shall remain in full force and effect, notwithstanding that some or
all of the documents and credit extensions referred to in the “BACKGROUND”
section thereof have been replaced, added to and/or restructured by the Credit
Documents.

 

§11.26 Jury Trial Waiver. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (INCLUDING BUT NOT LIMITED TO ANY CLAIMS, CROSS CLAIMS
OR THIRD PARTY CLAIMS) ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS TO WHICH EITHER IS A PARTY. BORROWER
HEREBY CERTIFIES THAT NO

44



REPRESENTATIVE OR AGENT OF BANK NOR BANK’S COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE
PROVISIONS OF THIS SECTION HAVE BEEN A MATERIAL INDUCEMENT TO BANK TO ENTER INTO
THIS AGREEMENT AND TO MAKE ADVANCES HEREUNDER.

 

(Signature pages follow)

45



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date hereof.

 

  ARK RESTAURANTS CORP.             By: /s/ Robert J. Stewart     Name: Robert
J. Stewart     Title: President  

 

Signature Page to

Amended and Restated Credit Agreement (Revolving Facility)
(Ark Restaurants Corp.)

46



  BANK HAPOALIM B.M.             By: /s/ Mitchell Barnett     Name: MITCHELL
BARNETT     Title:. Executive Vice President  

 

Signature Page to

Amended and Restated Credit Agreement (Revolving Facility)
(Ark Restaurants Corp.)

47



EXHIBIT A-1

 

FORM OF BORROWING NOTICE FOR
PROJECT COSTS ADVANCE

48



BORROWING NOTICE

 

Bank Hapoalim B.M.

1120 Avenue of the Americas

New York, New York 10036-2790

Attention:______________________

 

Date:_________________________________

Project Name:__________________________

Borrowing Notice No.:____________________

 

  Re: Amended and Restated Credit Agreement (Revolving Facility) dated as of a
date in April, 2018 (the “Credit Agreement”) by and between Ark Restaurants
Corp., a New York corporation (“Borrower”) and Bank Hapoalim B.M. (“Bank”)

 

1. Pursuant to the Credit Agreement, Borrower hereby requests a Project Costs
Advance in the amount of$                    to be contributed by Borrower to
_____________________________________ [insert name of Project Subsidiary]
(“Project Subsidiary”) to be used to pay Project Costs for [insert name of
Project] (the “Project”) in accordance with the Approved Project Budget for that
Project. Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Credit Agreement. Borrower
acknowledges that the amount of the requested Advance is subject to inspection,
verification and available funds.

 

2. Borrower agrees to provide, if requested by Bank, a listing of all vendors
showing the name and the amount currently due each party for whom Project
Subsidiary is obligated for labor, material and/or services supplied with
respect to the Project. This information would be provided in support of the
amount of the Advance requested in this Borrowing Notice.

 

3. Borrower hereby represents and warrants that, except as otherwise disclosed
in Section 7 hereof:

 

(a) Borrower is in compliance with all of the conditions precedent to the
Advance requested hereby set forth in the Credit Agreement;

 

(b) All Representations and Warranties made hereunder or under any of the Credit
Documents are true and correct in all material respects as of the date hereof,
except to the extent such Representation and Warranty is made as of a specified
date, in which case such Representation and Warranty is true and correct in all
material respects as of such specified date;

 

(c) No Default or Event of Default exists as of the date hereof, with or without
giving effect to such Advance and to the application of the proceeds thereof;

 

(d) All Advances previously disbursed to Borrower have been used for the
purposes set forth in the Credit Agreement;

 

(e) All outstanding claims for labor, materials and/or services furnished for
the Project prior to the date hereof have been paid or will be paid with the
Advance requested hereby;

 

(f) All Project Costs for the Project incurred prior to the date hereof are in
substantial compliance with the Approved Project Budget for the Project;

49



(g) Borrower understands that this Borrowing Notice is made for the purposes of
inducing Bank to make a Project Costs Advance to Borrower and that, in making
such Advance, Bank will rely upon the accuracy of the matters stated herein.

 

4. Disbursement of the requested Advance may be subject to the receipt by Bank
of fulfillment of the conditions set forth in a title report or certificate from
a title company stating that no claims have been filed of record adversely
affecting the title of Project Subsidiary to the Project Subsidiary Collateral
subsequent to the filing of the Mortgage.

 

5. Borrower hereby certifies that the statements made in this Borrowing Notice
and any documents submitted herewith an identified herein are true and correct
in all material respects. Borrower further certifies that it has caused this
Borrowing Notice to be signed on its behalf by the undersigned, who is an
Authorized Representative.

 

6. Borrower requests that this Advance be made to, and the funds for such
Advance be deposited in, the Borrowing Account with Bank.

 

7. Disclosure:

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Borrowing Notice to
Bank as of the date set forth above.

 

  ARK RESTAURANTS CORP.       By: ______________________________________   Name:
___________________________________   Title:
_____________________________________

50



EXHIBIT A-2

 

FORM OF BORROWING NOTICE FOR
WORKING CAPITAL ADVANCE

51



BORROWING NOTICE

 



Bank Hapoalim B.M.

1120 Avenue of the Americas

New York, New York 10036-2790

Attention:______________________

 

Date:_________________________________

Project Name:__________________________

Borrowing Notice No.:____________________

 

  Re: Amended and Restated Credit Agreement (Revolving Facility) dated as of a
date in April, 2018 (the “Credit Agreement”) by and between Ark Restaurants
Corp., a New York corporation (“Borrower”) and Bank Hapoalim B.M. (“Bank”)

 

1. Pursuant to the Credit Agreement, Borrower hereby requests a Working Capital
Advance in the amount of $                     to be used as follows:

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement. Borrower acknowledges that
the amount of the requested Advance is subject to inspection, verification and
available funds.

2. Borrower hereby represents and warrants that, except as otherwise disclosed
in Section 5 hereof:

 

(a) Borrower is in compliance with all of the conditions precedent to the
Advance requested hereby set forth in the Credit Agreement;

 

(b) All Representations and Warranties made hereunder or under any of the Credit
Documents are true and correct in all material respects as of the date hereof,
except to the extent such Representation and Warranty is made as of a specified
date, in which case such Representation and Warranty is true and correct in all
material respects as of such specified date;

 

(c) No Default or Event of Default exists as of the date hereof, with or without
giving effect to such Advance and to the application of the proceeds thereof;

 

(d) All Advances previously disbursed to Borrower have been used for the
purposes set forth in the Credit Agreement;

 

(e) Borrower understands that this Borrowing Notice is made for the purposes of
inducing Bank to make a Working Capital Advance to Borrower and that, in making
such Advance, Bank will rely upon the accuracy of the matters stated herein.

 

3. Borrower hereby certifies that the statements made in this Borrowing Notice
and any documents submitted herewith an identified herein are true and correct
in all material respects. Borrower further certifies that it has caused this
Borrowing Notice to be signed on its behalf by the undersigned, who is an
Authorized Representative.

52



4. Borrower requests that this Advance be made to, and the funds for such
Advance be deposited in, the Borrowing Account with Bank.

 

5. Disclosure:

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Borrowing Notice to
Bank as of the date set forth above.

 



  ARK RESTAURANTS CORP.       By: ______________________________________   Name:
___________________________________   Title:
_____________________________________

53



EXHIBIT A-3

 

FORM OF BORROWING NOTICE FOR
CONDOMINIUM ACQUISITION ADVANCE

54



BORROWING NOTICE

 



Bank Hapoalim B.M.

1120 Avenue of the Americas

New York, New York 10036-2790

Attention: ______________________

 

Date: _________________________________

 

Borrowing Notice No.: ____________________

 

  Re: Amended and Restated Credit Agreement (Revolving Facility) dated as of a
date in April, 2018 (the “Credit Agreement”) by and between Ark Restaurants
Corp., a New York corporation (“Borrower”) and Bank Hapoalim B.M. (“Bank”)

 

1. Pursuant to the Credit Agreement, Borrower hereby requests a Condominium
Acquisition Advance in the amount of $                    to be contributed by
Borrower to Ark Island Beach Real Estate, LLC (“Permitted Real Estate
Subsidiary”) to be used by Permitted Real Estate Subsidiary to purchase the
following Condominium Unit(s) in Island Beach Club, a Condominium, in St. Lucie
County, Florida (the “Units”):

 

Attached hereto is a copy of the purchase contract(s) for the Units. Capitalized
terms used herein but not otherwise defined herein shall have the meanings given
such terms in the Credit Agreement. Borrower acknowledges that the amount of the
requested Advance is subject to inspection, verification and available funds.

 

2. Borrower hereby represents and warrants that, except as otherwise disclosed
in Section 6 hereof:

 

(a) Borrower is in compliance with all of the conditions precedent to the
Advance requested hereby set forth in the Credit Agreement;

 

(b) All Representations and Warranties made hereunder or under any of the Credit
Documents are true and correct in all material respects as of the date hereof,
except to the extent such Representation and Warranty is made as of a specified
date, in which case such Representation and Warranty is true and correct in all
material respects as of such specified date;

 

(c) No Default or Event of Default exists as of the date hereof, with or without
giving effect to such Advance and to the application of the proceeds thereof;

 

(d) All Advances previously disbursed to Borrower have been used for the
purposes set forth in the Credit Agreement;

 

(e) Borrower understands that this Borrowing Notice is made for the purposes of
inducing Bank to make a Condominium Acquisition Advance to Borrower and that, in
making such Advance, Bank will rely upon the accuracy of the matters stated
herein.

55



3. Disbursement of the requested Advance will be subject to fulfillment of the
conditions set forth in §5.3 of the Credit Agreement.

 

4. Borrower hereby certifies that the statements made in this Borrowing Notice
and any documents submitted herewith an identified herein are true and correct
in all material respects. Borrower further certifies that it has caused this
Borrowing Notice to be signed on its behalf by the undersigned, who is an
Authorized Representative.

 

5. Borrower requests that this Advance be made to, and the funds for such
Advance be deposited in, the Borrowing Account with Bank.

 

6. Disclosure:

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Borrowing Notice to
Bank as of the date set forth above.

 



  ARK RESTAURANTS CORP.       By: ______________________________________   Name:
___________________________________   Title:
_____________________________________

56



EXHIBIT B

 

FORM OF TERM NOTE

57



TERM PROMISSORY NOTE

 

$_________________ Date: _______________,20____

 

FOR VALUE RECEIVED, the undersigned, ARK RESTAURANTS CORP., a New York
corporation, (“Borrower”) hereby absolutely and unconditionally promises to pay
to the order of BANK HAPOALIM B.M. (“Bank”):

 

a. The principal amount of
                                                            and no/100 Dollars
($                          ), which shall be due and payable at the times and
in the manner set forth in §3.2(a) of the Credit Agreement referred to below;
provided, that any and all principal hereof then remaining unpaid shall be due
and payable on ______________, 20 ____; and

 

b. Interest on the principal amount hereof from time to time outstanding from
the date hereof through and including the date on which such principal amount is
paid in full, at the times, at the rates and in the manner provided in the
Credit Agreement referred to below.

 

This Term Promissory Note (this “Note”) has been issued by Borrower in
accordance with the terms of §3.2(a) of that certain Amended and Restated Credit
Agreement (Revolving Facility) dated as of a date in April, 2018, between
Borrower and Bank, as amended, modified, supplemented or restated and in effect
from time to time (the “Credit Agreement”) and is a Term Note referred to in the
Credit Agreement. This Note constitutes a renewal of the outstanding principal
amount of those Advances made by Bank to Borrower under the Credit Agreement,
and under that certain Replacement Revolving Promissory Note dated in April,
2018 issued by Borrower to the order of Bank in the face principal amount of
$10,000,000.00 (the “Revolving Note”), with respect
to                                                       [insert name of Project
Subsidiary] for the                           Project defined or described in
Borrowing Notice(s) submitted by Borrower to Bank for such Project pursuant to
the Credit Agreement. This Note constitutes a renewal of only those Advances
described in the preceding sentence made to _____,________,________ [insert name
of Project Subsidiary] with respect to such Project and is not intended to be,
and shall not be construed as, a renewal of the outstanding principal amount of
any other Advances evidenced by the Revolving Note with respect to any other
Project Subsidiary or other Project. Bank and any holder hereof is entitled to
the benefits of the Credit Agreement and may enforce the agreements of Borrower
contained therein, and any holder hereof may exercise the remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
terms thereof. Borrower may not reborrow principal repaid under this Note. All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.

 

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Note and all of the unpaid interest accrued thereon may become or
be declared due and payable in the manner and with the effect provided in the
Credit Agreement.

 

No delay or omission on the part of Bank or any holder hereof in exercising any
right hereunder shall operate as a waiver of such right or of any other rights
of Bank or such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar or waiver of the same or any other right on any future
occasion.

58



Borrower and any and every endorser and guarantor of this Note or the obligation
represented hereby waive all requirements of diligence in collection,
presentation, demand, notice, protest, notice of intent to accelerate, notice of
acceleration, and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note, assent to any
extension or postponement of the time of payment or any other indulgence, and to
the addition or release of any other party or person primarily or secondarily
liable.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts-of-law rule or principle that
would give effect to the law of any other jurisdiction.

 

BORROWER AND (BY ACCEPTANCE HEREOF) BANK EACH WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING HEREUNDER OR
RELATING HERETO.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed under seal by its
duly authorized officer as of the date first set forth above.

 

  ARK RESTAURANTS CORP.       By:
 
  Name:
 
  Title:
 

59



EXHIBIT C

 

FORM OF AGREEMENT NOT TO TRANSFER OR ENCUMBER PROPERTY

60



                  Prepared by:           __________________    
__________________     __________________     __________________                
                                                    SPACE ABOVE THIS LINE FOR

RECORDING DATA

 

NOTE TO CLERK OF CIRCUIT COURT: This instrument is not intended to secure a debt
or to constitute a lien on real property. Accordingly, no documentary stamp tax
or intangibles tax is due with respect to this instrument.

 

NON-TAXABLE AGREEMENT NOT TO TRANSFER OR ENCUMBER PROPERTY

 

KNOW ALL MEN BY THESE PRESENTS: Ark Island Beach Real Estate, LLC, a Delaware
limited liability company (“Owner”), for good and valuable consideration (the
receipt and adequacy of which are hereby acknowledged) and for the purpose of
inducing Bank Hapoalim B.M. (“Bank”) to extend credit to Ark Restaurants Corp.
(the “Borrower”) and/or others, Owner hereby warrants to and agrees with Bank as
follows:

 

1. Owner owns fee simple title to the condominium parcels described in Exhibit
“A” hereto (the “Property”) free of any liens or other encumbrances.

 

2. Without Bank’s prior written consent (which may be arbitrarily withheld),
Owner shall not (a) convey or transfer the Property or any interest therein or
(b) create or permit any lien or other encumbrance to exist on or in the
Property or on or in any interest therein or any rents or other proceeds
thereof.

 

3. This instrument shall be released if and when (and only if and when) all
obligations owing to Bank under that certain Amended and Restated Credit
Agreement (Revolving Facility), dated as of a date in or about May, 2018 (as
from time to time amended, supplemented or otherwise modified, the “Credit
Agreement” or the “Agreement”), by and between Borrower and Bank, and the other
Credit Documents (as that term is defined in the Credit Agreement) are paid in
full, the Credit Documents are all satisfied and cancelled and there is no
further commitment by Bank to extend credit

61



to Borrower or any of its subsidiaries or affiliates, or upon any earlier date
specified in the Credit Agreement for the release thereof.

 

4. Owner believes that no Florida documentary stamp or intangibles taxes are
payable with respect to this Agreement. However, if any such taxes ever do
become payable with respect to it, Owner shall pay such taxes (including any
interest and penalties) and shall indemnify and hold harmless Bank from and
against any liability for such taxes (including any interest and penalties). The
agreements in this Paragraph 4 shall survive termination or release of this
Agreement.

 

5. This instrument shall be governed by Florida law. It may not be modified or
amended except by a written instrument signed by both Owner and Bank.

 

(Signatures on next page)

62



Executed as of ______________________by:         ARK ISLAND BEACH REAL ESTATE,
LLC, a Delaware limited liability company       By:
 
  Name:
 
  Title:
 

 

STATE OF NEW YORK )     ) SS COUNTY  OF NEW YORK )  

 

The foregoing instrument was acknowledged before me this                  day of
________________ by                        , as                          of ARK
ISLAND BEACH REAL ESTATE, LLC, a Delaware limited liability company, on behalf
of the company. He is personally known to me or has produced
____________________ as identification.

 

      Notary Public, State of New York   Print Name:
 
  My Commission Expires:
 
      (SEAL)

63



EXHIBIT A

 

Apartments Nos. [               ], ISLAND BEACH CLUB, A CONDOMINIUM, according
to the Declaration of Condominium recorded in Official Records Book 343, at Page
372, and all exhibits and amendments thereof, Public Records of St. Lucie
County, Florida, together with the undivided share of common elements and the
limited common elements appurtenant thereto.

64



SCHEDULE 1

 

EXISTING STANDBY LETTERS OF CREDIT

 

1. [Standby  Letter of Credit No. S1-1156 issued by Bank in the amount of
$238,426.51 for the account of Rio.     2. Standby  Letter of Credit No. S1-1163
issued by Bank in the amount of $150,000.00 for the account of AC.]

65



SCHEDULE 6.2

 

SUBSIDIARIES

 

Subsidiary Trade name(s) Jurisdiction of
Incorporation 1. Ark AC Burger Bar LLC Broadway Burger Bar and Grill Delaware 2.
Ark Atlantic City Corp. Gallagher’s Burger Bar Delaware 3. Ark Atlantic City
Restaurant Corp. Gallagher’s Steakhouse Delaware 4. Ark Basketball City Corp.  
New York 5. Ark Boston RSS Corp. Durgin Park and Blackhorse Tavern Delaware 6.
Ark Bryant Park LLC Bryant Park Grill & Cafe Delaware 7. Ark Connecticut Corp.  
Delaware 8. Ark Connecticut Branches Corp. The Grill at Two Trees Delaware 9.
Ark Connecticut Investment LLC   Delaware 10. Ark Connecticut Pizza LLC  
Delaware 11. Ark Connecticut Poker LLC   Delaware 12. Ark Fifth Avenue Corp.  
New York 13. Ark D.C. Kiosk, Inc. Center Cafe District of Columbia 14. Ark
Hollywood/Tampa Corp.   Delaware 15. Ark Hollywood/Tampa Investments LLC  
Delaware 16. Ark Hollywood LLC   Delaware 17. Ark Las Vegas Restaurant Corp.  
Nevada 18. Ark Mad Events LLC   Delaware 19. Ark Meadowlands LLC   Delaware 20.
Ark Museum LLC Robert Delaware 21. Ark Operating Corp. El Rio Grande New York
22. Ark Potomac Corporation Sequoia District of Columbia 23. Ark Rio Corp. El
Rio Grande New York

66



24. Ark Rustic Inn LLC   Delaware 25. Ark Rustic Inn Real Estate LLC   Delaware
26. Ark Southwest D.C. Corp. Thunder Grill District of Columbia 27. Ark Union
Station, Inc. America District of Columbia 28. ArkMod, LLC   New York 29.
Chefmod, LLC   New York 30. Clyde Ark LLC Clyde Frazier’s Wine and Dine New York
31. Las Vegas America Corp. America Nevada 32. Las Vegas Festival Food Corp. (1)
Gonzalez y Gonzalez (2) Village Eateries (New York-New York Hotel Food Court)
(3) Broadway Burger Bar Nevada 33. Las Vegas Planet Mexico Corp. Yolos Nevada
34. Las Vegas Steakhouse Corp. Gallagher’s Steakhouse Nevada 35. Las Vegas
Venice Deli Corp. Towers Deli (Venetian Food Court) (closed) Nevada 36. Las
Vegas Venice Food Corp. Shake N Burger (Venetian Food Court) Nevada 37. Las
Vegas Whiskey Bar, Inc. VBAR (closing 10/31/15) Las Vegas 38. MEB on First LLC
Canyon Road Grill New York 39. Rio Restaurant Associates, L.P.   New York 40.
Rio Restaurant Associates Holdings, L.P.   New York 41. Ark Bryant Park
Southwest LLC Southwest Porch Delaware 42. Ark 37 38 Events, LLC   Delaware 43.
Ark Shuckers LLC   Delaware 44. Ark Shuckers Real Estate LLC   Delaware 45. Ark
Island Beach Resort LLC   Delaware 46. Ark Causeway Real Estate, LLC   Delaware

67



47. Ark Gulf Shores Real Estate, LLC   Delaware 48. Ark Oyster House Causeway
II, LLC   Delaware 49. Ark Oyster Gulf Shores I, LLC   Delaware 50. Ark Island
Beach Real Estate, LLC   Delaware 51. Ark Superb Foods, LLC   Delaware

68



SCHEDULE 6.5

 

LITIGATION

 

None

69



SCHEDULE 6.16

 

EMPLOYMENT MATTERS

 

None

70



SCHEDULE 6.18

 

CONDOMINIUM UNITS OWNED BY PERMITTED REAL ESTATE SUBSIDIARY

 

Apartments 109, 112,202,212,301, 302,316 and 408 of Island Beach Club, A
Condominium

71



SCHEDULE 7.6

 

PERMITTED DEBT

 

None

72